Case 18-12773-BLS   Doc 8-1   Filed 12/13/18   Page 1 of 51




EXHIBIT 1
                        Case 18-12773-BLS         Doc 8-1    Filed 12/13/18    Page 2 of 51
                                                                                            INDEX NO. 650026/2018
NYSCEF DOC. NO. 1
                                                                                     RECEIVED NYSCEF: 02/06/2018




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK
                                                                     x
          GATE WORLDWIDE HOLDINGS LLC
                                                                    : Index No.
                                          Plaintiff,
                                                                    : COMPLAINT
                            -against-

          INTERTOUCH HOLDINGS LLC;
          ST HOLDINGS LLC;INTERTOUCH TOPCO LLC;
          AND NOMADIX,INC.

                                         Defendants.

                                                                    x

                      Plaintiff, GATE WORLDWIDE HOLDINGS LLC ("Plaintiff'), by and through its

         attorneys, Robinson & Cole LLP, as and for its Complaint against Defendants, INTERTOUCH

         HOLDINGS LLC, ST. HOLDINGS LLC,INTERTOUCH TOPCO LLC, and NOMADIX,INC.

        (collectively,"Defendants") alleges as follows:

                                                 NATURE OF CASE

                  1.       This action arises out of the default of interTouch Holdings LLC under a Note

         Purchase Agreement (the "NPA") by failing to repay Plaintiff upon the maturity date of the

        Promissory Note(the "Note"), and the default ofST Holdings LLC,interTouch Topco LLC,and

        Nomadix, Inc. under their individual guaranties of interTouch Holdings LLC's obligations.

        Following the defaults, Plaintiff and Defendants entered into a forbearance agreement, affirming

        that $48,050,000, plus interest was due and payable to Plaintiff, affirming that such amounts

        were not contested, and affirming that Defendants have no defenses, right of offset, credits or

        other claims or defenses to such amounts. The forbearance period ended on November 1, 2017.




        17142647-v1



                                                       3 of 18
                      Case 18-12773-BLS          Doc 8-1       Filed 12/13/18       Page 3 of 51
                                                                                                 INDEX NO. 650026/2018
NYSCEF DOC. NO. 1                                                                          RECEIVED NYSCEF: 02/06/2018




           To date, however, Defendants remain in breach of their respective obligations to Plaintiff, all to

          the detriment ofPlaintiff.

                                                        PARTIES

                  2.      The Plaintiff, Gate Worldwide Holdings LLC was, and still is, a limited liability

          company organized under the laws ofthe State ofDelaware.

                  3.      Upon information and belief, at all relevant times, Defendant, interTouch

          Holdings LLC ("interTouch"), was, and still is a limited liability company organized under the

          laws ofthe State ofDelaware.

                  4.      Upon information and belief, at all relevant times, Defendant, ST Holdings LLC

        ("ST"), was, and still is a limited liability company organised under the laws of the State of

         Florida.

                 5.      Upon information and belief, at all relevant times, Defendant, interTouch Topco

         LLC ("Topco"), was, and still is a limited liability company organized under the laws of the

         State ofDelaware.

                 6.      Upon information and belief, at all relevant times, Defendant, Nomadix, Inc.

        ("Nomadix"), was, and still is a limited liability company organized under the laws of the State

         ofDelaware.

                                           JURISDICTION AND VENUE

                 7.      The Court has personal jurisdiction over Defendants because they consented to

         the jurisdiction ofthis Court in the contracts which are at issue in this litigation.

                8.       Venue properly lies in this Court because Defendants agreed that any claims

        relating to the contracts which are at issue in this litigation be brought in the state and federal

        courts located in New York, New York.



                                                           2


                                                       4 of 18
                     Case 18-12773-BLS        Doc 8-1      Filed 12/13/18      Page 4 of 51
                                                                                             INDEX NO. 650026/2018
NYSCEF DOC. NO. 1                                                                     RECEIVED NYSCEF: 02/06/2018




                                                 BACKGROUND

          The Note Purchase Agreement and Promissory Note

                 9.     On or about September 29, 2015, interTouch and non-party NTT Docomo, Inc.

        ("Docomo")entered into the NPA,dated as ofthat date, to govern the Obligations (defined in the

         NPA as "all advances, debts, liabilities, obligations, covenants and duties arising under any Note

         Documents. .")owing by interTouch to Docomo. A copy of the NPA is attached as Exhibit A.

        (The NPA, all amendments and modifications thereto, all promissory notes, collateral

         agreements, guarantees and other note documents and obligations are collectively referred to as

         the"Note Documents.")

                10.     Pursuant to the NPA,interTouch agreed to issue to Docomo, and Docomo agreed

         to receive from interTouch, the Note, dated September 29, 2015, evidencing interTouch's

         unconditional and absolute obligations to repay Docomo. A copy of the Note is attached as

         Exhibit B.

                11.     On or about September 29, 2015 and pursuant to the NPA, interTouch duly

         executed, acknowledged, delivered to Docomo the Note in the original principal amount of Fifty-

         Five Million Dollars ($55,000,000), by which interTouch agreed to repay pursuant to the terms

         ofthe Note and NPA.

                12.    Pursuant to the Note, the principal amount, together with accrued and unpaid

        interest, were to be payable in two installments: the first in the amount of Five Million Dollars

       ($5,000,000) payable on October 9,2015, and the remaining principal balance payable on March

        31, 2017.

               13.     Pursuant to Section 1.9 of the NPA,interest accrues on the unpaid principle at a

        rate of6.00% per annum.




                                                    5 of 18
                      Case 18-12773-BLS        Doc 8-1      Filed 12/13/18       Page 5 of 51
                                                                                               INDEX NO. 650026/2018
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 02/06/2018




                  14.    Pursuant to Section 1.9 of the NPA and Section 2.1 of the Note, upon an "Event

          of Default," the interest rate shall automatically and immediately change from 6.00% per annum

          to a rate of8.00% per annum.

                 15.     The failure of interTouch to pay the amount due on the Note at its maturity —

         March 31,2017 — is an Event ofDefault under the NPA.

                 16.     Pursuant to Section 10.2 of the NPA,the parties agreed that the NPA "shall inure

         to the benefit of, and be binding upon and enforceable by and against, the parties hereto and their

         respective successors, assigns, heirs, executors and administrators."

                 17.     Pursuant to Section 7.1 of the Note, the parties agreed that             rights of
        [interTouch] and [Docomo] under this Note shall inure to the benefit of their respective

         successors, assigns, and legal representatives and this Note and all the provisions hereof shall be

         binding upon [interTouch] and [Docomo] and their respective successors, assigns, and legal

         representatives and all other persons or entities claiming under or through them."

         The ST Guaranty and Pledge

                18.     Pursuant to the NPA, on or about September 29, 2015, and as part of the

        consideration to Docomo to enter into the Note and NPA, ST executed a guaranty (the "ST

        Guaranty"). A copy ofthe ST Guaranty is attached as Exhibit C.

                19.     The ST Guaranty inures to the benefit of and is enforceable by Docomo and its

        successors and assigns.

               20.      Pursuant to the ST Guaranty, in the event interTouch fails or is unable to pay or

        perform its obligations under the Note,Docomo or its assigns may proceed directly against ST to

        obtain performance and to collect and recover the full amount, or any portion, ofthe obligations




                                                        4


                                                    6 of 18
                     Case 18-12773-BLS          Doc 8-1       Filed 12/13/18     Page 6 of 51
                                                                                               INDEX NO. 650026/2018
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 02/06/2018




          that are due and payable and ST shall pay or cause to be paid to Docomo or its assigns the full

          amount ofthe obligations.

                 21.      The ST Guaranty was secured by a Membership Interest Pledge, dated September

          29,2015(the"ST Pledge"). A copy ofthe ST Pledge is attached as Exhibit D.

                 22.      The ST Pledge inures to the benefit of Docomo and its successors and assigns.

                 23.      Pursuant to Section 2 ofthe ST Pledge, ST granted to Docomo "a first priority ...

         security interest in all of [ST's] right, title and interest in and to the Collateral, as collateral

         security for the prompt and complete payment and performance when due ... ofthe [o]bligations

        [defined in the ST Guaranty]."

                24.       The portion of collateral secured by the ST Pledge is defined as "the membership

         interest units of[Topco] owned by [ST], as such amount may be adjusted from time to time by

        [Topco], pursuant to splits, together with all certificates, options, or rights of any nature

         whatsoever that may be issued or granted in such membership interest units by[Topco] to [ST]

         while this Agreement is in effect"(the "ST Collateral").

                25.      Pursuant to Section 6 ofthe ST Pledge, upon the "Event of Default" Docomo has

         the right to receive any and all cash dividends paid in respect of the ST Collateral and all

         membership interest units comprising the ST Collateral shall be registered in the name of the

        secured party.

               26.       Pursuant to Section 7 of the ST Pledge, upon the "Event ofDefault" Docomo may

        exercise all rights and remedies of a secured party under the UCC and may collect, receive,

        appropriate, and realize upon the collateral.

               27.       On or about September 30, 2015, Docomo perfected its security interest in the

        membership interest units of interTouch owned by ST by filing with the Florida Secretary of



                                                          5


                                                        7 of 18
                      Case 18-12773-BLS           Doc 8-1      Filed 12/13/18       Page 7 of 51
                                                                                                   INDEX NO. 650026/2018
NYSCEF DOC. NO. 1
                                                                                           RECEIVED NYSCEF: 02/06/2018




          State a UCC-1 financing statement. A copy of the ST UCC-1 Financing Statement is attached as

          Exhibit E.

          The Topco Guaranty and Pledge

                 28.     Pursuant to the NPA, on or about September 29, 2015, and as part of the

         consideration to Docomo to enter into the Note and NPA, Topco executed a guaranty (the

         "Topco Guaranty"). A copy of the Topco Guaranty is attached as Exhibit F.

                 29.     The Topco Guaranty inures to the benefit of and is enforceable by Docomo and its

         successors and assigns.

                 30.     Pursuant to the Topco Guaranty, in the event interTouch fails or is unable to pay

         or perform its obligations under the Note, Docomo or its assigns may proceed directly against

         Topco to obtain performance and to collect and recover the full amount, or any portion, of the

         obligations that are due and payable and Topco shall pay or cause to be paid to Docomo or its

         assigns the full amount ofthe obligations.

                31.     The Topco Guaranty was secured by a Membership Interest Pledge, dated

        September 29, 2015 (the "Topco Pledge"). A copy of the Topco Pledge is attached as Exhibit

        G.

                32.     The Topco Pledge inures to the benefit ofDocomo and its successors and assigns.

                33.     Pursuant to Section 2 of the Topco Pledge, Topco granted to Docomo "a first

        priority ... security interest in all of[Topco's] right, title and interest in and to the Collateral, as

        collateral security for the prompt and complete payment and performance when due ... of the

       [o]bligations[defined in the Topco Guaranty]."

               34.      The portion of collateral secured by the Topco Pledge is defined as "the

        membership interest units of[interTouch] owned by [Topco], as such amount may be adjusted




                                                      8 of 18
                     Case 18-12773-BLS         Doc 8-1      Filed 12/13/18      Page 8 of 51
                                                                                              INDEX NO. 650026/2018
NYSCEF DOC. NO. 1
                                                                                      RECEIVED NYSCEF: 02/06/2018




          from time to time by [interTouch], pursuant to splits, together with all certificates, options, or

          rights of any nature whatsoever that may be issued or granted in such membership interest units

          by [interTouch] to [Topco] while this Agreement is in effect"(the "Topco Collateral").

                 35.      Pursuant to Section 6 ofthe Topco Pledge, upon the "Event of Default" Docomo

          has the right to receive any and all cash dividends paid in respect ofthe Topco Collateral and all

          membership interest units comprising the Topco Collateral shall be registered in the name of the

         secured party.

                 36.      Pursuant to Section 7 of the Topco Pledge, upon the "Event of Default" Docomo

         may exercise all rights and remedies of a secured party under the UCC and may collect, receive,

         appropriate, and realize upon the collateral.

                37.       On or about September 30, 2015, Docomo perfected its security interest in the

         membership interest units of interTouch owned by Topco by filing with the Delaware Secretary

         of State a UCC-1 financing statement. A copy of the Topco UCC-1 Financing Statement is

         attached as Exhibit H.

         The Nomadix Guaranty and Patent Security Agreement

                38.     Pursuant to the NPA, on or about September 29, 2015, and as part of the

         consideration to Docomo to enter into the Note and NPA, Nomadix executed a guaranty (the

        "Nomadix Guaranty"). A copy ofthe Nomadix Guaranty is attached as Exhibit I.

                39.    The Nomadix Guaranty inures to the benefit of and is enforceable by Docomo and

        its successors and assigns.

               40.     Pursuant to Section 2 ofthe Nomadix Guaranty, in the event interTouch fails or is

        unable to pay or perform its obligations under the Note, Docomo or its assigns may proceed

        directly against Nomadix to obtain performance and to collect and recover the full amount, or




                                                    9 of 18
                     Case 18-12773-BLS          Doc 8-1      Filed 12/13/18       Page 9 of 51
                                                                                                 INDEX NO. 650026/2018
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 02/06/2018




          any portion, of the obligations that are due and payable and Nomadix shall pay or cause to be

          paid to Docomo or its assigns the full amount of the obligations.

                 41.      The Nomadix Guaranty was secured by a Patent Security Agreement, dated

         September 29, 2015 (the "Patent Security Agreement"). A copy of the Patent Security

         Agreement is attached as Exhibit J.

                 42.     Pursuant to Section 1 of the Patent Security Agreement, Nomadix granted to

         Docomo "a security interest in and to all ofits right, title and interest in and to the collateral ...

         in order to secure the payment of all [o]bligations (as defined in the [Nomadix] Guaranty) and

         the performance of all the obligations related thereto."

                43.      Collateral is defined in Section 2 ofthe Nomadix Pledge as follows:

                        (a) all patents and patent applications owned by [Nomadix] including,
                         without limitation, the patents and patent applications listed on Schedule
                         A attached hereto and made a part hereof, together with all reissues,
                         divisions, continuations, renewals, reexaminations, extensions and
                        continuations-in-part of any of the foregoing (the "Patents"); (b) the
                        inventions claimed in the Patents;(c) all income, royalties, damages and
                        payments now and hereafter due or payable with respect to any of the
                        Patents, including, without limitation, payments under all licenses entered
                        into with respect to the Patents and damages and payments for past or
                        future infringements of the Patents; and (d) the right to sue for past,
                        present and future infringements of the Patents . . . (the "Nomadix
                        Collateral").

               44.      Pursuant to Section 11 of the Patent Security Agreement, upon the "Event of

        Default," Nomadix agrees to execute and deliver an assignment of all right, title, and interest in

        and to the "Patents" to Docomo and Docomo has the right to sell the Patents at a public or

        private sale.

               45.      Pursuant to Section 11 of the Patent Security Agreement, upon an "Event of

        Default," Docomo and its assigns may exercise all rights and remedies of a secured party under

        the UCC.




                                                     10 of 18
                    Case 18-12773-BLS         Doc 8-1      Filed 12/13/18      Page 10 of 51
                                                                                              INDEX NO. 650026/2018
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 02/06/2018




                 46.     On or about September 30, 2015, Docomo perfected its security interest in the

          Patents by filing with the Delaware Secretary of State a UCC-1 financing statement. A copy of

          the Nomadix Financing Statement is attached as Exhibit K

          The Purchase Agreement

                 47.     On or about August 30, 2017, Docomo and Plaintiff entered into a purchase

          agreement(the "Purchase Agreement").

                 48.    Pursuant to the Purchase Agreement, Plaintiff agreed to purchase from Docomo,

         and Docomo agreed to sell to Plaintiff "the Note, with all rights, obligations and indebtedness

         evidence thereby(including, without limitation, all accrued and unpaid interest and fees as ofthe

         date hereof), as well as all of the rights, obligations, guaranties, pledges and perfected security

         interest evidence in the Note Documents."

                49.     As an additional condition of the Purchase Agreement, Docomo assigned to

         Plaintiff, its successor and/or assigns all rights, title, and interests in, to and under all Note

         Documents.

                50.     As a result of the Purchase Agreement and assignment of Note Documents,

         Plaintiff is entitled to assert the rights ofDocomo in the Note Documents.

         interTouch's Default

                51.    interTouch failed to comply with the terms and provisions of the NPA and Note

         by failing to pay all outstanding principal ofthe Note on the Maturity Date — March 31,2017.

                52.    As a result of this default and pursuant to the terms of the Note and NPA, the

        entire amount ofthe Note plus interest is due and payable by interTouch.

               53.    As of the closing date of the Purchase Agreement, September 5, 2017, the
        aggregate amount ofindebtedness owing under the Note is as follows:




                                                   11 of 18
                    Case 18-12773-BLS         Doc 8-1        Filed 12/13/18    Page 11 of 51
                                                                                              INDEX NO. 650026/2018
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 02/06/2018




                         Principal:                    $ 48,050,000.00

                         Unpaid interest:              $     725,607.73

                         Total:                        $ 48,775,607.73

                 54.    Pursuant to the Guaranties, the same amounts are owing by ST, Topco, and

         Nomadix.

                 55.    No part of the foregoing amounts has been paid by interTouch, ST, Topco, or

         Nomadix.

                56.     As an additional result of this default, Docomo and/or its assigns have the right to

         collect, receive, appropriate, and realize upon the ST and/or Topco Pledged Stock, as well as the

         Nomadix Patents.

                57.     ST, Topco, and/or Nomadix has not assigned, transferred, or otherwise permitted

         Plaintiffto take possession ofthe foregoing collateral.

                58.     On September 8, 2017, Plaintiff declared the Note due and payable and provided

         notice to Defendants of its intent to exercise all rights and remedies pursuant to the Note

         Documents.

         The Forbearance Agreement

                59.    On October 6, 2017, Plaintiff and Defendants entered into a forbearance

        agreement(the "Forbearance Agreement"). A copy of the Forbearance Agreement is attached as

        Exhibit L.

               60.     Pursuant to the Forbearance Agreement, Plaintiff agreed to forbear from

        enforcing its rights and remedies under the NPA and related documents until November 1, 2017,

        subject to certain representations, warranties, covenants, and acknowledgments by Defendants.

               61.     These acknowledgements included, but were not limited to, the following:



                                                        10


                                                    12 of 18
                    Case 18-12773-BLS          Doc 8-1       Filed 12/13/18    Page 12 of 51
                                                                                              INDEX NO. 650026/2018
NYSCEF DOC. NO. 1                                                                     RECEIVED NYSCEF: 02/06/2018




                The Obligors [Defendants] confirm, acknowledge and agree that the current
                amounts owing under the Note Purchase Agreement and Other Note Documents
                is $48,050,000.00, plus interest, fees and all other amounts, and such amounts
                would be due under the Note Purchase Agreement and Other Note Documents
               absent the forbearance as provided in this Forbearance Agreement. Obligors
               [ Defendants]agree that theforegoing amounts would be due and payablefrom
               Obligors [Defendants], are not contested by Obligors [Defendants], and that
               there would be no defenses, right ofoffset, credits or other claims or defenses
               with respect to such foregoing amounts. The Obligors further confirm that the
               Noteholder (including, for the avoidance of doubt, any predecessor thereof) has
               fully and timely performed all ofits obligations and duties in compliance with the
               Note Purchase Agreement, the Other Note Documents and applicable law, and
               has acted reasonably,in good faith, and appropriately under the circumstances.

         Forbearance Agreement, Section 2(d)(emphasis added).

                 62.     The forbearance period has ended.

                 63.     Notwithstanding, to date, Defendants have failed to comply with their obligations

         under the Note Documents.

                                         FIRST CAUSE OF ACTION
                       (Breach of Contract Against Defendant interTouch Holdings LLC)

                64.     Paragraphs 1 through 63 of this Complaint are incorporated herein by reference as

         if more fully set forth herein.

                65.     interTouch entered into and agreed to the terms and conditions ofthe Note and the

        NPA with Docomo, and, therefore, is bound by their terms,

                66.     The Note and the NPA are enforceable and impose upon interTouch contractual

        obligations.

                67.     Docomo, and its assigns, including Plaintiff, fully performed their obligations to

        interTouch pursuant to the Note and the NPA.

               68.      interTouch breached the terms and conditions ofthe Note and the NPA as a result

        ofits failure to pay all outstanding principal ofthe Note on the maturity date, March 31, 2017.




                                                        11


                                                    13 of 18
                      Case 18-12773-BLS         Doc 8-1       Filed 12/13/18    Page 13 of 51
                                                                                               INDEX NO. 650026/2018
NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 02/06/2018




                  69.       The Note and the NPA inure to the benefit of Docomo's assigns, including

          Plaintiff.

                  70.      As a direct result of interTouch's breaches of the Note and the NPA,Plaintiff has

          been damaged in the approximate sum of not less than $48,775,607.73, together with accrued

          interest.

                                     SECOND CAUSE OF ACTION
                                      (Breach of Contract Against
                  Defendants,ST Holdings LLC,interTouch Topco LLC,and Nomadix,Inc.)

                 71.       Paragraphs 1 through 70 ofthis Complaint are incorporated herein by reference as

         if more fully set forth herein.

                 72.       ST, Topco, and Nomadix entered into and agreed to the terms and conditions of

         ST Guaranty, Topco Guaranty, and Nomadix Guaranty with Docomo, and, therefore, are bound

         by their terms.

                 73.       The ST Guaranty, Topco Guaranty, and Nomadix Guaranty are enforceable and

         impose on ST,Topco, and Nomadix contractual obligations.

                 74.     Docomo, and its assigns, including Plaintiff, fully performed their obligations

         under the Guaranties.

                75.      ST, Topco, and Nomadix breached each of their respective Guaranties by

         refusing, failing, or neglecting to pay the sums due from them to Plaintiff under the terms of the

         Guaranties.

                76.      The Guaranties inure to the benefit of Docomo's assigns, including Plaintiff.

                77.      As a direct result of ST, Topco and Nomadix's breaches of the Guaranties,

        Plaintiff has been damaged in the approximate sum of not less than $48,775,607.73, together

        with accrued interest.



                                                         12


                                                     14 of 18
                      Case 18-12773-BLS          Doc 8-1       Filed 12/13/18     Page 14 of 51
                                                                                                INDEX NO. 650026/2018
NYSCEF DOC. NO. 1
                                                                                        RECEIVED NYSCEF: 02/06/2018




                                            THIRD CAUSE OF ACTION
                                            (Breach of Contract Against
                        Defendants ST Holdings LLC,interTouch Topco LLC,and Nomadix,Inc.)

                 78.     Paragraphs 1 through 77 of this Complaint are incorporated herein by reference as

         if more fully set forth herein.

                 79.     ST, Topco, and Nomadix entered into and agreed to the terms and conditions of

         ST Pledge, Topco.Pledge, and Nomadix Patent Security Agreement, and, therefore, are bound by

         their terms.

                 80.     The ST Pledge, Topco Pledge, and Nomadix Patent Security Agreement are

         enforceable and impose on ST,Topco, and Nomadix contractual obligations.

                 81.     Upon information and belief, Docomo, and its assigns, including Plaintiff, fully

         performed their obligations under the Guaranties.

                82.      Pursuant to the terms of the ST Pledge, the Topco Pledge, and the Nomadix

         Patent Security Agreement and the Uniform Commercial Code, Plaintiff is entitled to take

         possession ofits collateral.

                83.     By its conduct, ST,Topco, and Nomadix have prevented Plaintifffrom exercising

        its right to take possession of the collateral.

                84.     As a result, ST, Topco, and Nomadix are in breach of their obligations under the

        ST Pledge, Topco Pledge, and Nomadix Patent Security Agreement.

                85.     Accordingly, Plaintiffis entitled to a judgment, ordering ST,Topco, and Nomadix

        to transfer possession of the collateral currently in the possession, custody or control to Plaintiff

        pursuant to the terms ofthe ST and Topco Pledge and the Nomadix Patent Security Agreement,

        or in the alternative, damages in an amount equal to the value of the collateral, together with




                                                          13


                                                      15 of 18
                   Case 18-12773-BLS           Doc 8-1        Filed 12/13/18     Page 15 of 51
                                                                                                INDEX NO. 650026/2018
NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 02/06/2018




          damages for ST, Topco, and Nomadix's wrongful detention ofthe collateral, in an amount to be

          determined at trial.

                                          FOURTH CAUSE OF ACTION
                                 (Foreclosure Against Defendant ST Holdings LLC)

                  86.     Paragraphs 1 through 85 of this Complaint are incorporated herein by reference as

          ifmore fully set forth herein.

                  87.     As is more fully described above, as a result of the Purchase Agreement and

          assignment of Note Documents by Docomo to Plaintiff, Plaintiff has a valid security interest in

          and to the ST Collateral and the proceeds ofthe ST Collateral pursuant to the Note Documents.

                 88.     Upon information and belief, Docomo, and its assigns, including Plaintiff; fully

         performed their obligations under the Loan Documents, including the ST Pledge.

                 89.     As a result of the interTouch's default, as described above, Plaintiff is entitled to

         foreclosure of its interests in and to the ST Collateral and proceeds covered by the Loan

         Documents pursuant to New York CLS UCC § 9-601, et seq and the applicable provisions of the

         Note Documents, and is entitled to have any and all sums due and owing by interTouch under the

         Note Documents paid in full from the proceeds of any sale ofthe ST Collateral.

                                        FIFTH CAUSE OF ACTION
                           (Foreclosure Against Defendant interTouch Topco LLC)

                90.     Paragraphs 1 through 89 of this Complaint are incorporated herein by reference as

         if more fully set forth herein.

                91.     As is more fully described above, as a result of the Purchase Agreement and

        assignment of Note Documents by Docomo to Plaintiff, Plaintiff has a valid security interest in

        and to the Topco Collateral and the proceeds of the Topco Collateral pursuant to the Note

        Documents.



                                                         14


                                                     16 of 18
                    Case 18-12773-BLS          Doc 8-1       Filed 12/13/18     Page 16 of 51
                                                                                               INDEX NO. 650026/2018
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 02/06/2018




                 92.     Upon information and belief, Docomo, and its assigns, including Plaintiff, fully

          performed their obligations under the Loan Documents,including the Topco Pledge.

                 93.    As a result of the interTouch's default, as described above, Plaintiff is entitled to

         foreclosure of its interests in and to the Topco Collateral and proceeds covered by the Loan

         Documents pursuant to New York CLS UCC § 9-601, et seg and the applicable provisions ofthe

         Note Documents, and is entitled to have any and all sums due and owing by interTouch under the

         Note Documents paid in full from the proceeds of any sale ofthe Topco Collateral.

                                       SIXTH CAUSE OF ACTION
                               (Foreclosure Against Defendant Nomadix,Inc.)

                94.     Paragraphs 1 through 93 of this Complaint are incorporated herein by reference as

         ifmore fully set forth herein.

                95.     As is more fully described above, as a result of the Purchase Agreement and

         assignment of Note Documents by Docomo to Plaintiff, Plaintiff has a valid security interest in

         and to the Nomadix Collateral and the proceeds of the Topco Collateral pursuant to the Note

         Documents.

               96.     Upon information and belief, Docomo, and its assigns, including Plaintiff, fully

         performed their obligations under the Loan Documents, including the Nomadix Patent Security

        Agreement.

               97.     As a result of the interTouch's default, as described above, Plaintiff is entitled to

        foreclosure of its interests in and to the Nomadix Collateral and proceeds covered by the Loan

        Documents pursuant to New York CLS UCC § 9-601, et seq and the applicable provisions of the

        Note Documents, and is entitled to have any and all sums due and owing by interTouch under the

        Note Documents paid in full from the proceeds of any sale ofthe Topco Collateral.




                                                        15


                                                    17 of 18
                    Case 18-12773-BLS       Doc 8-1       Filed 12/13/18    Page 17 of 51
                                                                                        INDEX       NO. 650026/2018
NYSCEF DOC. NO. 1                                                                  RECEIVED NYSCEF: 02/06/2018




                WHEREFORE,the Plaintiff demandsjudgment against Defendants as follows:

                1.      Money damages in the sum of not less than $48,775,607.73;
               2.       Late charges and interest;
               3.       Costs;
               4.       Attorneys' fees;
               5.       Disbursements;
               6.       Specific performance;
               7.       Judgment ordering such security interests created by the Loan Documents
                       foreclosed, awarding Plaintiff possession of all Collateral, and ordering
                       the Collateral and proceeds subject thereto be sold, on the terms approved
                       by the Court upon application by Plaintiff after judgment is rendered, and
                       that the proceeds of the sale be applied towards the satisfaction and
                       payment of the expenses of sale, the costs of this action, Plaintiffs
                       judgment; and
               8.      Such other or further relief as this Court deemsjust and equitable.


         Dated: New York, New York
                January 3, 2018

                                                    PLAINTIFF,
                                                    GATE WORLDWIDE HOLDINGS LLC

                                                    By     /s/ Joseph L. Clasen
                                                            Joseph L. Clasen
                                                           Ian T. Clarke-Fisher
                                                           Trevor L. Bradley
                                                           Robinson & Cole LLP
                                                           666 Third Avenue
                                                           New York, New York 10017
                                                           Phone: (212)451-2900
                                                           E-mail:jclasen@rc.com
                                                           E-mail: iclarke-fisher@rc.com
                                                           E-mail: tbradley@rc.com
                                                           Its Attorneys




                                                     16


                                                  18 of 18
             Case 18-12773-BLS Doc 8-1 Filed 12/13/18 Page 18 of 51
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 All               INDEX   NO. 650026/2018
NYSCEF DOC. NO. 2
                                                           RECEIVED NYSCEF: 01/03/2018




               EXHIBIT A
                     Case 18-12773-BLS     Doc 8-1     Filed 12/13/18   Page 19 of 51
FILED: NEW YORK COUNTY CLERK 01/03/2 18 11:03 AM)                                 INDEX. NO. 65002 /2018
NYSCEF DOC. NO. 2
                                                                            RECEIVED NYSCEF: 01/0 /2018




                                                                   rOCUTIM IrOSION




                                              Atitt04:,        •

                                             liaavorlif




                                             4114as Of

                                         StPteraber/93 atitS




          1W4w011MO*0.000511.0' 1.
           A5.79-404-442V .." "
                      Case 18-12773-BLS
FILED: NEW YORK COUNTY CLERK
                                                              Doc 8-1 Filed 12/13/18 Page 20 of 51
                                                              01/03/2018 11:03 AT              INDEX                             NO: . 5002 /2018
NYSCEF DOC. NO. 2
                                                                                                            RECEIVEDNSCEF:. 01/4/2018




                 fliisNótc
                       R# 5kyEpi                    •
                                                                                                        1494
            heieen
                                                                                                                         1",e•
                                                'bMo.                                  104.•10e
               c i1cr' and4 ni        op   city as Jioldei   oftue Ncc(a    d. eliiwd Wow)      <ildio
                   'i;'gOr1514ggfion..ot
                                er4pAn                                eimeyg›.wiuch ic buby...,kvkaøwledgeilø-the
                 es Jicthby grev%




                                                                                      •
                    rifike:1.1ASi.'.4;»tb1.«1',-,W
                    On the terms
                                                                           Tom.',suer, the N,te in ccisideration for a
           .Asmerneni.,
                                                                           Mk*                      'the bhtwe $4.1g:

                    NOTE.
             .„•                                                                          44.•'.,[Iik.'116k4i41.4i shall be
           evidenced by a promisory                               .may:be                    supplemented ,or otheiwie•
                                                       4:44:"*;1 /"4e
                                                                                  'e.¥41..mPgYmP411d,.:Pr!Pa-Yrne .`mt

           at
           Teeordeih:;h4:1 bi prima tcic videnc of the. priuvipal amagjf..pwikkg and uniad on the Note to

           herempdhi'•$,1"under Ihe:;Wiltelcvtcpay,thel>rineipallunoutitmtite.Note4.,qpiher:.. h51111
           4.W,M41ki»'
           1 4
           1       WiSWW:
                                                    •- , •
                   The .dheilne (the uClosin 1j M which                                                             shall
           puidi e the Note WiJ1 MtP,.»4•11Y1,..3;><
                                                                                                    on
           the date h& ur suåh..eihaptheei3thne:and,.date.-as iihall,belnutuallyigrej to-43, the:Issuer
           ziPi..-(ht4;Mghig:44R45.

          W"ffir4.7.77i1~4~4).9:›3>
          S:n;44MA
                           Case 18-12773-BLS           Doc 8-1       Filed 12/13/18           Page 21 of 51
FILED: NEW YORK COUNTY CLERK                            01/03/2018 11:03 ANA                                     INDEX NO. 65002 /2018
NYSCEF DOC. NO. 2
                                                                                                      RECEIVED NYSdEF: 01/0 /2018




             1.4                  PROEES
              .,
                                                                                      iSii*PLMn, Lo the     Shar,. Si
             flaO.pgrcliNse:or.tarry                                  lifikctjp
             )
             . 1‹4NI" «9«9'.øx4!,kr.PF~Rwn"4"
                      X$S:P,14«-..St 1W/I.Y-4Ø.QT,WW~
                       Afl of i.lw ob1 aiJons ofthe Issuer under The Note shall he iecui-ed by the Collateral upofl


                       Within s    '(6(i)dayhf &heClothig Date, 1.sall payôr cause tobe paid all xsting
             Fl    i4mit3;,:oudi dale, the                      .                              •• •          ,,.• • •      •

                                                                                                                    •"&4
             default more reStnitive than thost. e1 forth in the pledge ojcements aniJucle4           In   Lhc Sccurit
            •-dkgreemen ts...of;i1:iwiitiw:threo„9;:sand

                                                                                                                        SI•-•
           %wk..                                                                     alikli6r14,,OttISO

                      Not:later than. iity(30)dit» lbflowirtg the           t;»4
                                             tssiacr (the 1omadix:1..'itlf.iir Thiel and   L4nhlernporancousl3     with
                                                         /1k
               bibit.0

           14,                                RANTP.„:,§         1g!TY?
                                                                               ana this A meiil . 11 be.
           1#490114.¥911gityggarantied,pur&tatilo',åte,.e/uarartiics-and„svmred.b'113e:tklataiy,,A., :aii'41:tii


                               SIFSIr't)1?i":14 :
                                                . X01
                                                    . *
                     11 lsucr $i:$%11   repay the 4g~.4"yj4tarnifiw.principal ainoppt of The Note ih ..two
                       ,
                             19:.T:'; orthe date upon W111-41.the Nole.beeomcs•oris• declared due and Do›,oblis.:
           pursuant to Ajiicle ViIrti#g.,   ,I+VePh'wnt•
                                                             3.-
           '3#91.1Mg‘,- •
                         Case 18-12773-BLS                        Doc 8-1            Filed 12/13/18          Page 22 of 51
FILED: NEW YORK COUNTY CLERK                                      01/03/2018 11:03 AM)                                         INDEX NO. 650026/2018
NYSCEF DOC. NO. 2
                                                                                                                     RECEIVED NYSCEF: 01/011/2018




             1,44,!
             W.1.*ira or in part, at                                                                                                 in
                                                timeth.d 1mm lime to                      without penalty » prtnium An"
                                                                                                              and w• pwd• n••

                                                     &A4i.E.41,9a to prepay the principalamount of                                .the,
            c t'nt ut The 140
            of the     .             . •             fifteen
                                                           r, •         1,




                                                                                ..
                                       .                          .                                                    .
                                       imr9r.ty.pfl›.0tilerfaiteci.,sale pr 4;cr414ppiltiiirt

                      inliion ofslith      Net Cash Pmceeds in each such fiscal year shall Nkti'be..sm1.4•edt
                      tykgt14.1.°0                                             •-•    • • • •                                             •
                              oii)
                                                                        Cures:and4),Incutreitecs..ol'In          t ne‘perinAt<1..:
                      by.    tion 5.3.

            1.9,. •IN:n1;1WS1:.
                             yfie.Wof4:4141).»‘11rIntereWg!kzait of 600% per 1tnnuni                      All ic.cnied interest on
           the   tsote   shall bç        j;;;19:1k
                                                                                                    '"
                                                                                       Date1 providid that-'i.•14.tsresr:ave.:f.aeci.:.
           Pi!M)...0j$44)‘?P.:I Q(b) ial1 bi payable on demand, wd (ii) rn the evctfam ri.pa}nien1 CI
           vavablc on the date el such                 •Rani ur prepyinent A11?ear4rtationg..otinter.eat




                                             tiiher4tuourtaAresup,porWd,y:cash.:,ccillaral•,:,gtanthior4:4t),S.9ydr.,

                                                                   .•                       • .
                                                       -                  ..•

          WEIL 1M,    A»4 4MPg
                                                                         44-
          .
          15191;i4M21
             Case 18-12773-BLS Doc 8-1 Filed 12/13/18 Page 23 of 51
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AN                INDEX                                                     NO. 650026/2018
NYSCEF DOC. NO. 2
                                                                                                      RECEIVED NYSCEF: 01/01/2018




            tit tigitticir
                        4:y000)41(w,q4         Ag1ppoirk 40,
                                         404',.411:440410.0404000-'00(*!#06) 4440s-bk*At04'00
                  e 404(k....1014ibiOloW4h0114`;*                     the Mrittroum..144e1.*Iyio
             tuggiOT41:4004:kr;'04:40A04.10,.:1-gp01441.oriroserv0 by tic Noteholder iitAcuplxiiinfieAkith
                                                           •;14*#0•0;#.0090:.N.,.,t..qt,#)104.:04.4.40g"
                                 .t4044;16.4,tot4         01ijijoa.:(61i0.1V1.4i#1.44k4              •      •
                    .400044Yi0$*
                    At*::04140140#::WW*P079P00-,

                                                           RTJCHLL
                                         •     PONR.r.OPE:§2,1:9..COliffq
            fIIflh1tnent to the :11.1.wisgpf,.i#0t400011 on .pr.:iv19T40                       Date.,-Dfir:acii of the
                                                                                        - *     •
              - Iittto:Al*        ::04igialSetttt:illtloW0t.:;f8d DE OLT M'                                          ..
            MATERIAL ADV.ERSEIFW1
                   06:4op*i.4.4(104041:*4040,00t4040**tf400:44::A
           en(1-.corrcct                                                                 lat)001440-i*PMC
                                                   true and c rrei..t on 4110;..tfaiiig Date with the u i lore
           undgITRo.fq.:031.4y;had *.13,..011,4.01,Amj..104 oft                     *).'SWrit of 0.011w11.,,prtny
           oI1iLt event vh& Fi with ihe guying pt notice, the lapse ofime,ci' bu*h v'uuld c.onstitutc an Lvent
           pf!,poliovigi710 ,ifiivo,bbtii*ca„pig110::t:oitiiigii         he444 ofthiS ACCmnI OP Ofl the
                                                                  I not hate *:enal.rnatedil.$ye!sp;ohaila9•11)
           the 0400141A$11*4.ift**000k.,:iikO.KOk! )040..:P)046
           and                                                                   0-41(4941M„
           Oi.004WPN!44514010#g#0044YMPg4SE



           V.V4010 with by the OPPO:P1.-;mr010r to The -:(100               i10240.:.0i4.4 ul trahenperformed or.
           1.3.    NOIMPthIMENTS

                   :
                   . Nono.
                         .[:00.,r,s$0414:',03;jayit                                         gptig:11,py:o r,.deprge::
           oi   VAP111,f410Ai''0 *OW or admrntr4iv or pocimiientol body or ugeny"Or :;00                       11661%,
          jurisdiction directing that the lrl3nsaclions:pmitidocJ for bi,.0*,::..40,.:D.i).40-00}4.pi;go 01400.1
          *.PP.Ottilett001 1b0010101)0100t0e:0)101004.by 00140.(0.:4)i?0r4040,:slligro.4iallaoi.bes
           WEAMWMOMOMWM
          :WOW4P4,
                     Case 18-12773-BLS                 Doc 8-1     Filed 12/13/18          Page 24 of 51
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:0-'3 AM)                                                        INDEX NO. 650026/2018
NYSCEF DOC. NO. 2                                                                                 RECEIVED NYSCEF: 01t0/2018




            kii074e40,ltijp:sient*..mhgfOin
                                                                                     04ffirooio00ovv*
                                                                           ratiteiial,
                                                                                     ...0;pect ofthe triimactions

            2.4,    00,10.0,AtaRNOMAtilt.000)A101'..*
                  The Issuer shall havevcculvd and delivered tb.iite.14iiilehofclertikAg
                                                                                         t#1110;*V0 to
            the $0010*
                       .t)0).N.404 W4is iliftliikOkiiiiii'*hd.:4ik6.91mPtc.:
                                                                                 •      "       •
                          4.tic.:s outi.41.4greemen4;

                          ;111.0:9:401.0311,es;'

                                                                                                           4f0.4.1
                           Formation and current Averafing:43,7 17;10 of the)   :. .:gvcp
                                                                                   .      aad pprOiti,g, the same
                                                              **4:141:i1 .1!?0* iii tP.
                         1414o4j.4,444.:4416isitig
                         exeovilOritilkIlieerriind•pexiiirmFee:d.146i.s*
                          petty 04:4!*-iitrOi$Pcticit :04544.040.00
                                                                                                            40*.i-
                         ,repyysentativcs orissuertignitlgjheAke.bcievopp,44904,i0,11slygp
                                                                                           • .• ...       i4Ar%
                                    e01..0000,1))*VAA404POSO''qt;0..tqfy,
                          certilied eupy i( Lhe IeIevLint '.onstitutie documents ol*Oh of-Aheitii iiiiiigto.:
                          Ald-4‘01WIOPihe'saPlel'as not having:. heen'amen4. AP4i90#4011„.
                          lone and 6Y,*4;                                     r• soiutuiv.*xi.The
                         61k40id0                                                                      iitorkj0
                                                                                                              . 4
                         performance of       Note.1?petulienlig.i040A11.441411 0. 44FAVO*4-4!
                                                                                         to th inc.iimb         r"
                         .the::C• ituarontor:1     twiheiqoieDocumenisio,sNilidt$P.cAiari

                   to)                                                                   ..§01#011#0.00.0:

                                                             Terg,* tI1
                         5 4.    .0t*-.0.$1.01.0,
                                                00:70.4:
                                                       . 440,01.00.0010400•01.4itft,iii4
                         4.4441                                                                gOik 01640

          00*.#10.*54.406,00
          45.0044;12t
/‘〕 /




                                                                                                                           ｝
                    Case 18-12773-BLS               Doc 8-1        Filed 12/13/18         Page 25 of 51




                                                                                                                       0




                                                                                                                                                 8 8
                                                                                                                           印
                                                                                                                                             ＾
                                                                                                                                             ＾
                                                                                                                                             乙
                                                                                                                                             。
                                                                                                                            旅
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:.03. .A瑚                                                       INDEX' NO'




                                                                                                                             。
                                                                                                                       i
    。




                                                                                                                             “
                                                                                                                       一

                                                                                                                              "
NYSCEF DOC. N0. 2




                                                                                                                                             ＾
                                                                                                                                             n
                                                                                                                                             L
                                                                                                                                             v
                                                                                                                               “
                                                                                               'RECE 工＼TED NYSCEF:




                                                                                                                               朴赶・
                                                                                                                                 帑谈“
                                                                                                                                   』・王
                                                                                                                                     葬IL眼
                                                                                                                                        示
                                                                                                                                        U叹
                                                                                                                                         ‘
                             p:u1sIant. tQ:Th 蠢 LI?1骧鲢魏娜簸轰触续鲈翻难饭 *:L 翻价孩蛹
                             pO'V 糌出瘩＊:*ULe(1l胜DIaflc

            早 54    麟)趔s 、
                 Th .1如鳙.baiI hay娜bfai.c. a!! ;i蚕 e～椒皴n nis. .wh'ers. any Ii(fl IJ I1鞠
            码q0拼icn1a1・nd剿i网杯缃川1y袱仙r娜a碗间靡螃诚蓟酱颍动捆1t*哪u配瓣孩派颠拍＞r by
             thk妙妙ou 绷nuiiedi卿ypri r to千ciQs嘛 in ord .hai t熟transactio'&s conteinp呼d by.
            I爪骧袭0{t 驻”1:u角・；11$jjthyb 黉翔】um.            ，』
            镊       Y饭p彘而斓懿躏拟LflIR.功c 加衣机乳

            any (Jiiarantcrg怒归d
            沁All          & in othiiJnii other
            Ncte胭船Unlent to 。
                                         ilJi hep!transactioii
                                                   ocedings thkcniiIernpIied
                            b covsuinnlated,p咖r・ti the
                                                                    orrquiidby tliixAgi:il ni byi ntheiidlssupr
                                                     ‘』Cluin酱 shall have been taken翮d鼬e
                                                                                                          thother
            N 姆o1der协aI1 have ac黛ved $Lldi 翮］er documents, in 瓤'u and 轰uhs1ancc 爹easonabIy
            stflisfacto犷i tue Nthoidr and their 魂un瓤‘纵‘to such oihei 润atters iniden[城tIi
            thinsa th ns oonternplatcd he嘞,s.Xh鼓拥动刁1cJd鲫 may拍淤o两b4 .qy龠渗J

            露       攥】！轰班理助l:
            妯. ’桩认纛恐滋 Lt鳝邋蛇ME魏P
                    切 e。inectkn wit 1hehaiSiIe鳃ecmentdomple几 nhdil ha 。西毳uircd.

                                     ：熟熟爨蠡月燕毋．
                          赚撒抽r绷嫩焦鸯动辎轰扔〗隶翻赚鼹竹】辍鼬搬镶翱鹭娜翻挝斑
                            知拓七匆
             礁魂滩熟咖润．颠di卿翅胭t 知 . o 锈G1
           晒解镳势鹄脏鳓辅斓熟典魏薯懒照蹄嫩脚W4.鞭 .蚀獭恋螈喇姆濉秘9蟪娜
           '01犯1C刀MCn献CI)L

           IL
                  fhe T tter is a litiiitcd Iit iJity.coinpany CLIIy鼹ral蟊 vakW.ty ex Ling n!ld in 惊ncl.
           s1knd怃 under the laws of flchn re.and,ex碗t as WOUld flQt rea$Ofl斓y:be cx 棘cd to liave.a
           M ttc 锣 Ame翮o幼 q叫ified to do:b喊ness・in .uch oiherjurisdicrions as the,nature or
           娜斓簿斑簸簸触翻s{0髓e劝ner 物簸轰 i 嫩rl鸡 ic髓r 亲h quili1i确Lkrn. The 1suer.
           duei nut own 私 lease any prop扭y oi 趣懿蒲吁y activity in i戳 juri匆训奴 ht might
          .rcqu馋 qulificaiim to do'b礴ness as abreign coTpuraLknl insuch iuj:isdictiori and whei势 Lh蟒:
           黛Itireth 癜屿i 翻o 佩城son&酽报鞠鲢姗to.havci梅terial AdveiSe邵娜飞 T 嘛ssuer
           轴画， 1 ' thI蹋1 1d .wi巍true. coirct and 娜谴戴卿ics of its Ccifico摊 if'
          、？鲤仍成妞｝胭稗熙咖翱摊蜒卿嚷娜！皿助j切如化n场thereto; '

                                                             芜
          热麒愚婚4鸶71・娜初形9；加砷
          ；那烈J难礴）熟、．
                          Case 18-12773-BLS                  Doc 8-1         Filed 12/13/18          Page 26 of 51
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 A.4                                                              INDEX NO. 65002.6/2018
NYSCEF DOC. NO. 2                                                                                       RECEIVED NY.$CEF: 01/0/2018




                      ikikiltX100
                   E hi ing tbc.argit
                                    A. and ;#1$4104:001X401.tVt.******000       : 1k610:**,
              441itd                              i*envhali.)4p theSubsidlaries listed
            3.2 herekv*P40*1    . 41.41)14 fr.eq.4-0)1R-40.igg;9!;#41RIM00.4 contcinpIad by the
              h iS             .Agieencni.   " '"":                .                          •
            3.3.      AUTIJOIUZATION

                 P9. • Tii .1§0tet has U k9V4i010fit,g01*-04q1*$070ri'7.... 0:,,,Aiit:YI'iX-t4.oxoog2:04.
           ;1000V0,:liy..0,,.*44i (iii to..00nAini0 Ihetransactions:.contemplated her0",,andV?ore!:q.),
           inch ding Mtith6ii:1,10440.0 the VVilt"of004001
                                                         :4Y3iifre41--.                              1     -
                      oy:                       i,)fl6)                    r.#0.0i40.160;0iiiitkfiliiii0411‘4j:i124tOth
           ttntemplaie
           giOputitiii, 0)1*
                        - ihq4h.oit
                             , and                                 issuer ofthe 3,4ow -:t,op um wits,and'46lipAKI1040
                                                 Jr ;*t.34914400.1
                                                                         lost400:.:4114..4ttivtly4*:'11*
           3.4. I3iNtilNkti*iidAtt6%*e                                   ••
                                                                    l'tROLA • •
                          (al     The Note4). ,01400t,11.05..)
                                                           ..."..1.,s.
          ;14.6."     b16,                          tkiriii.0000gm
                                  ,        „....        ,
                      (0. 111.4,;tiotolopl.lidivery;ndpeitonAnce bythe itauerlifthe SOf OpeR#A,Attp
                                                        vi01000::of00444kqtotpioi*A400.0.0)fio
                                                     opy,..rov)' on of state looat,itatiwal'rot!,:rtireip law. to wbjch the
                                         ..sfittonf:doOnnwmf .:444.,10407:1444ArP#1404,00ij6006404:00.
                          LL   wi.menL
                                                                                                       .'IL.
                                              4:..-00,044ii1P2Ok:OW4001 cii iJei restriction 10 s'diich.theAssuolyo:
                          by which It is                       in the zreation ne any minim.AilOgp44,1
                                              bound, or :.result
                                    -1,(ItgP.O.POP,AWFOthOPMrlit.4
                                                                                 oifi*.toti co;:t*Nt.itj
                                               • ,
          34,                                             STROY.103

          event has ocurILd wlwJi '. uth the swing of notice. oi iiie,...4),FeerirJ.40,...fg boti, w9. 100,
          conctrtut 0.0 default cn the due Aqr.otyyto:# obscrvanc of iny teni, 0,040,#:
          40411ioji                                                                                        ,.46:014046i
          indenture or othu inErumenL Lo which 4is a pap:Air:b)! which ii is hound oc toA.k010.-virptits
          property or


                                                                   :.+

          3S791,34.4111
             Case 18-12773-BLS Doc 8-1 Filed 12/13/18 Page 27 of 51
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)               INDEX                                                   NO. 650025/2018
NYSCEF DOC. NO. 2
                                                                                                    RECEIVED NYSCEF: 01/0 /2018




             1*.aylgiti0.4 0:1' 0,00.40* to                                           •
                                                              its VIP:P    iroY„ .A4h.jeg4         itty     chl8P
             would ,1- )6ti:6364410 1) .0.06-aokbtiy,oigatio.my.. r.o114,1*
             36.     J1tucNIo$
                                               .       „..                      „. „..
                                                             pr dingo .(ncIuding• ••"' 00.10 orJA411*.;#.(10.
            05.6414                    k6110.07i);11 4471.!"1,4t.
            orvhor)0- 0opl:go01,,041)tidly..16,•whicI.the
                                               appiy,yukr.bkiothijiA:ifoportkudr,if*4'         bfoti 444110 tb
            pending, or, to the best k              3.,..404.?.0060041;#i:,0iii0001401404,0#:70,:iti*V0t.
            any of 00;•iiix.PPill      assets,     40. PK1441k3mAnlbe,Aggrc,Anto,•Nit.ould.1-pasonattly be
                                                          • ji.` Js cr is pot subjict to ny #0.000 suits:-Or
            proceedings 000.     1.4t
            041i001407-topii000$.foq guIatoiy agccy bodyiii.othpr-.66verpuipttitauthotity ot*y.'
                                   •
                                                 •           ".           ,••            •




                 lititilit$:,1,.401,
                                   014Miekti4;:i86.+ 1),0111ER:AtiliOYMS
                       )
                       a         The T.ssur j s sses a ntcespy ctrnsenL,.„,lipp.rpvoliti-,:•:.attfioniattposi.,:fr404
                                                         Iic ii s, ::..-ftopprotii#:03#4,qop4..:#0$0*Afrog:?
                                                              pily0-imertips:and to CaiTy on its buiineswats .1.6:*••
            ehiducted and04,    *4 :•14;1be1•0•4604:                                                     4,i*iph
            the litilurc to posscss orobtain ouhJ not reasonably be expected in hv               Material Advc
                                             authorization .-pr,-.3§ifter
                                                                  800:000141)00-y                     Person is
            requieiJ      in   064tittaiOri wiiu the Lsicrs valid execution, delivery nod peufbrthan'cc of ilL'
                                                                                                     the Jsuct
                                                                                                   ka00,-**(0,.:
            intq..otx4.
                 41'). , 'T-11004.#             :01#14400044;0  i                                            40410
           the Note Poeunueitts 'will nol h;*A044        *46: 000
                                                                .                                            AKAW
                                                   •




            XIL.• s'T'Wtti
                                 .       „      •.               •• •         • • • • --
                   113clissiter,Itas. filed all lieiiegfiryint4f      #0, 1archise      and 00.
            0108*?00..ii)K4n4pRIO all ko.;.„.01gio#,$10 4-904retplOetio. tiv,paentsuch taxqvirouid.,
           be o rou ii • -                          date        and•-.•-• •             and p40 to th
           tuth.orjp.ps iiii....mnourtivret-Oire 101)0. withhtld Ironi      wggoi:481attes.:.;40,Vil10'47,011.m.
           #40000,#.i0 e extent such vp4p.irgoAiro.4,414#049he ilmderwoettwillite,pere0kCpECCO,...in
           the .0402
                                                                                                      suthfihng,,
              4141.1X10044.#4001
            Ot0:41),:
                       Case 18-12773-BLS                 Doc 8-1        Filed 12/13/18           Page 28 of 51
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AN4                                                               INDEX NO. 650026/2018
NYSCEF DOC. NO. 2                                                                                       RECEIVED NYSCEF: 01/0J2018




              vAfftinilliirwor,paymoot.-woni0 ,nOt.it09nOity be expect                      foii 0.•01,.4:0 •       #,-.
            . ..4.1vo)14kii..j.,9;:(0P*4040:, OPt 1,1AX.Yit         ' 40i0,            ....x dgri6106y00.0         O..
             ii.Moiiiii****)dkao'::
                                ...    0'.16:*..000*iiiikiii
                                        e ., . :...         ...„• 6w: giloitit        io.,astie.ssea . would
                                                                                                         . reasonably
            •b6;/ix..tret0c1:;ottive:a Min:mini Atlyp,.r5o4frppt,.2                                      „
            li19 . IT4•09N41.4,4111PIIMIT' •
                 .V60                                                                ,annetiiperyi            fixtures,.
       '410P444"61ureAr'end nlhcr personal pruperLy tangible v4-114,00,*0.i .100 slnd clear of ally
                 .000WO.Sts,;:
                    10;tikiti
                       ?
            SAi, • 0,04sJ.

                                                                                                                          •
                                                                             and               the   extent and''in the
            hg*V404.0).X:4010•'                          " "                            • "" * •
             1.      'TR,JALA.ii'';E.
            Since`September 21,2b15~ them hfa,~ eta n + mntcrMl t#dv a barge ire the:.propG is,buainc' ,


                    L4.11.0P.,WattitiiS.:            •
                    41'4?-0iP:.411PA4omf.,
                                                  P emplo i tit grutati.tal emplt
                           P4pt that..,woulpLrosnptibiy 1,1e A9pecied.lo have Material             !).11p
           10avpris                                                                040090.:*(f*iitiAi:4



                   11#jlouvr:pw:gPPWR040

                                              AirrigmkrivEtt             liAN114
                       e,4400t, to                       j),&/.g0,,potijp4ygl. t.:10 4j4.1 ,•!
                                                                                             I rftpviite4101000
                  . Oil all Ag4p,
           the 1100                      tlit                                                  bi          follows
           44•0‘.
               ;•a6d
               .1    • , or purposes,,n thisArt al             iv    upon   and    /Ai
                                                                                    0 OWing                      rte
           j'er#11-14!r=    XMF44Pt9        401401.tIOAO.).;;:


          wmptimm404444,400,000)
          019u4041
             Case 18-12773-BLS Doc 8-1 Filed 12/13/18 Page 29 of 51
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)              INDEX                                                         NO. 65002/2018
NYSCEF DOC. NO. 2
                                                                                                        RECEIVED NYSCEF: 01/0 /2018




                .MAIlfTVN4SP:V.r.4.701091'(ATFi:-.POsTETWga4,94%.KKITA4
            riikEsiANsi3RAN CE
                    •k                   041                                                 4141'n in fII ture:14d
            Materia' Adverse Effet Tighls.and4fax10115.0.4
                                         il and shall twat.fhe CivaramLnri lo,*PM:each of                      i   erei
                        1:46i•O$04t0 A#;1)410W19 good"
            wcar.and loar4egssptatilind.:'.tomiirae,lo ti*Inialcd,s,n4
            #4omi..0,4444)0.1#;:i114:;itorPYPA-110A0 000v;,m0.
             i:::40)00_610,01)11
                                                                                                        "
                                                                                :        1



                       :ThC100004. 4*0..001o.404Yiiiff000         0#10 :0.:000141Y4*--:VVIWAPA:
           or cause to be paid and diliantris0 when Iot o,i.C'fitti4., ll Iiiivto:11;:tif4W
                                                                                          *, .. i.ais*Iii.604 and
           04:V0V)#04.0..00itPSW1040*OP.F0 Ilka9101P'10 1)1#4#01 _.         410s..,iP-F9PP;#'1441P8kle•ss ol
            aufhorities. all.anicronts,..r.eq4ired. aii‘if..3:401inabini.14* to he withheld fiorn wages, salaric and
           0**:;. t0114000o)
            him Lii ion i I4irns or kkfi:*i4$..-of.**000#tootios:y..osiopo4000pl:,.sdmecbrnk. eafliers,    -
           warehousemen and landlords)
           upon the assetswongamrcif;the Issuer or the .0.tow rR.,;„pe?%9     . 0tlipyicyor,-Oult•oirsuch1494:.,
                                                                                  )0.01,104:;Ao.64.0f49, the
           validity 4nrc.of*halt 4*•••:contasted:ilinaty.:and in goad faith by npproprato proceedins und the
           101.01 f.0100:•,.:r0i**4.040Eaqt9Y•41i01,1 havc si 401,90)*-b-Pq10204100 reserves with r9PPect.,
                                                                            0010011401(:.Mor0.00;?*00',
           Efkst:
                             .M0#90);

                                                                           "4004 '%'1*111#1:#41#
           insmrati1e;nharacinrinsurod byrhaappially,sound and.4444izstirers against loss uraamaeby:,
                                                 900M01-41Y:14M04..:Vgli4by eornpnics In the hire of
           raiavanitivaraqinr;from.becorniN ii eo-insurer óIthc property insured;            nd   the lssicr shall, and

                                                                                                      t01444q:40.•
           itiatitterospOopw;i9,r gonlpymi*s)n
                             0.1)4.41.:00:11404f,g0074                                               .,:,:•94-4441'41"Pet;
           the is.tLer UI the relevant           is a•pany
                                                             or.by„.,
                                 • •„.                       4
           twips,5F-Apehlte400.0.00.,t
                        Case 18-12773-BLS                    Doc 8-1           Filed 12/13/18              Page 30 of 51
FILED: NEW YORK COUNTY CLERK 01/03/2018 •11:03 AM                                                                              INDEX NO. 650026/2018
NYSCEF DOC. NO. 2                                                                                                 RECEIVED NYSCEF: 01/O3/2018




            4;/..     BASIC FINANCiAL TNFORMivJ.IUN

                    • T. .11ø
                                               ••
                                  xls•.s.p9A                                                                               •.;_„
                                                                                                                           of

            mid cash flaws.9,1s.',pgob:,;!>tD1?g9..4ilw

                                                                                                                       reason4ble,

            I
                    (4)•         gs...:PDPRIW;Prg...4).al ...4 in t[nr.-     ›;.•!s.Y„
                                                                                  Lh >eai.r...fi.,-.11 )jdiftdi'IMMlkklY''imtl'ijj'W,
                                bainni. •sheet ni de end of                 Auai.ter, und unaudiLed nteniakpropared.
           tcY14#0.4111
                                                                                                                                   sOf
           1-6‹•)4.potes)4..,ik.6*er.144
           44d
                                s wfth.
                                                                           request in   t imug (ptovtded that ,nlorrnatju
                                                                                                   d' marilof,be...,required
           w pmvider,O,
           43.. N931P)74.1.?YWARP.f.4,N.<31.
                                                                                                       any event within fbe.

                                                                     . .„
                                               ;•ti.f.Ditaii:xr.%##d. lhaiavifii.ille.,„passgge dtime:orthc              Mn if




                                                                   -4-
          47913d2               '• "
                                   •
                     Case 18-12773-BLS              Doc 8-1          Filed 12/13/18              Page 31 of 51
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)                                                                 INDEX NO. 650026/2018
NYSCEF DOC. NO. 2
                                                                                                      • RECEIVEDNYSCEF• 01/6 /2018




            and wiiatactinn (he ssuei- ør n• Guaranior, as the case.rna' he;. has tak'eu. :.• ropeiscsip
                                       ,.•    '      •           ••   ."                  •
                - ft»,<14'4,t4.t.' ,WiIt". , .§4..R~ii#:•:0X,14P.X.3.4X0ØN1
                                                                       -           ‘!14111)AWtk
                    The 1ssucihajI,p1)Cf ha1J uncnv oijls ubsdiaiics lOb comply'';k4.Ø), the terms and




                                                                                             i:kgYe.21‘41<iefi i Adv.or$c

            21A:

                                                                                                                  i$sver.'

           jia1.enIs,patent   appicik,ns and other   ty,I:44 *1:1
                                                             . !.4.4CCtila.,1.'I, ggpgty,9-vg.u d.:•:hrlsm.ter.: <R.:such,
                                 iig, uthcuti limitation the Noniadx 13<fl:Og,4, :                           lnteIlcfual

           ofits business,                                 "                            ••     ••     •

                     —             •                                                                   . .
                   . a)                                             • oh•
                            The Tsuel' shall kcp true rccords nç1.Ipdks                          wi!1:4• •       19,.ffin4.
                                         P 9P
            ofihe',Issucr-ancEb;-:.. .IthSijiuiles                                                   . •
                                                            ,
             N teholder) during reguLt I. u,mess hourq ala.ted         by   thi. lswr, upon rcrbsciab1e dvançe
             ldtletN to visit the offices of 411e,b•nmer.41t1dIti,'›



                                                                                                                   that
                                               -

            MI,141MMItAWM&W.M$
           .15:»;IJ4 JZ
                       Case 18-12773-BLS                        Doc 8-1            Filed 12/13/18               Page 32 of 51
FILED: NEW YORK COUNTY CLERK 01/n/2018 11:03 AN                                                                         •

                                                                                                                            ,.      INDEX NO. 650026/2018
NYSCEF DOC. NO. 2                                                                                                     ' RECEIVED NYSCEF:          01/0, /2018




                                                                                 .„,,                             . ... . .          „. . ,
              vv4i01.-:dis*N.49! to tfl '1rA04014M'l(or,offy 01.,-Ji(0 l!V*P.... )Y.0). 11k#01iiWO,                        kY‘f4140.1).0ktilp
              1441::4.§40.4.404 f.:)          ,-i',2thA(,:i!(,. 40,140-0,-Ftt04)50OA..44101 PV.1-ACP9i7,010.1141ki
            **0::!,i*ii:t lii0400 01 D) iii.46$iect,ntly):iiciLA. coi,iidentia1tiy 4r.                     oblig(uion liztvej it, tiny
            4 • d.::..:044y 06)040 ffol. ii : 111 :•- Ago.. Of this t914.7.. 074 .440,....0.0                 - ,•4.0.:10:001004.0y.
              . .;‘,. . .... .,efforts
                                    •. 10'
                                       • ikbt4i/i
                                           •.         .6iiiii0if:46
                                                               ... •.,     00610k
                                                                              . .. •  4tfi'NOil,
                                                                                               t toiit i
                                                                                                       .
                                                                                                       i l ihiiit  • ., requested
                                                                                                                          •.        4/. . Vit..
            •i.:•iiik.b.iiiiko.,;                  - ••, .             , :. . - ' • •               • '
                      (C) N40:!!!?k:PP449.1qFq,i44,00.0.0.0.o.4441011.11#4.q)0:04,11000Y.4004,14:4110.k.                                     '
             110. 0. .:00.00$100 i0::.;;*.k.4i-.0'':0i :.::*05 -tiliitii66i'41.               :Or11*3.4:4(6.174).10.46:. .0 •:.144tii*j`k.
            iti4)01    (.. 1tii.j0p.61C6.ttiiii,iiikik§§ili .airiiiivfifiancappd.apeotnit •                     ••                  •.       •
                              TENANtE OF OMCFe:.

                                                                                                           forth in
           Section ]O4. of this Agi•o*Tiriont..',4,:thore..noticesi,prpseniraciits al44.100amiis !..rove.qt of this
           Agropoo.and anyofthe Notlora,r4hp41440 upon Lhe huerr imti sucb tmc flAA.0..)P$1; shall



                    '.00,04.0.F.iORF*11100
                             time       time the JSSUCi iil411•                                       60.4
                                    ,usteemenis kmd documents and take such other acifon and 4o ,1all .(4})or..
           things as may     reasonably rqiicsIed by      0. 61,10.000#40:to 1i005#1.00t:0
           terms arid prtwi ion nfthi Agiemeni.and.thn'asaeiio;i oiiLe:i pi ed hereby,01 117000:4,..:1#4
           4.9.. ti.)14i)tatitiAL,
                     Wish rc.spcuo.1t1l QllaLeral. the Issuers iLtake. 1I.                     ions            #.4.00AOrY04.104.


                                                       laaiVttNlttitOV.tttaNTS: •
                 Vhe Issuer                 .pypiuots.and'agrodqsolOng...4.416:149
                                                                                - .*:ipm90
           not 410,
                  4rjr.              1,4tA4:440#0t4Wk0410'.f...4.1.417;
          t6i*4..iikii.0.464.14);410:44.*.46.01.ii0.44.14..)0164446 4,.                                             ‘2
                              tittkisigliWA.0.4.4100:4*
                                                                     if0;90#0401;.•         '00y.0
                                                                                                               404)*.heiiiiiitt6t
          In 16rco..which mayiii*et0o-cc:wow:it:is.:Or the pert.Orplam                                         1,10AgrOggigig.          e

          41110404#11, '4044
          3.5.19f144I2\
                                                                                                                                        00,£
                                                                                                                       co0:04     ftr   kaxws~
                                                                             Pii.s..40i1,.M10119"°
                                                                                                 '                '11.4.r4
                                                                                                   "'I.ci*aft'aässa14ris
                  *.001 tasrra0t1k(                              gow...f,tossq wja-Jorm.xtvp.{,4Å4itu                            " (1,
                                                                                                                       .>;(40w0iimaxsioq:
                            •:*•          •.                   611 Yttth t,a.vra1«
                                                                                           .
                                                                                        dittättt'ilkil:ik1SVÖ4W.9....
                                                                                         •
                                                                                               a~x  s
                                                                                                                                 "<ä
                                   '                                                                                                      fwt,0
                                                           tl:'!1•0     1>40'4; '0:t.01 us 'klWr               *r0-'010-0:Nrotrhg -tmtv.
                  00'..'..‘,FP4.0. J.4'¥0.m Pg PROk.
                                                                      60At'P.#;#«!
                                                                      Sigott4;01ti0".
                                           "
                                       iv•pctit                                    p0,1,
                                                    ,      .                               s              ... :;(•4' 1.t6itr.,
                                                         01»
                                                                                                     .;
                                                                                                                          '"§:Krätl
                                                                                                     t4.4"0                              001
910Z/ 0/1.0   3?0SAN                                                                                                                     Z 'ON '00(1 33OSAN
810Z/ ZO099.'ON•XONI   Page 33 of 51        WV go:IT EITOZ/E0/TO XHWID xxrinoo NUM MSN :C137I3
                                                  Filed 12/13/18        Doc 8-1            Case 18-12773-BLS
                       Case 18-12773-BLS               Doc 8-1          Filed 12/13/18          Page 34 of 51
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 ANA                                                         •        INDEX NO. 650026/2018
NYSCEF DOC. NO. 2                                                                                         RECEIVED NYSCEF: 01/0 /2018




                                     .                                       :•        ,         ..• .
             Agmes In.mcognizeibe..riits
                                     . ntsuelv met v1.)10ape;1jeenspe ntsnti.lieiznsee,..440 such Ieae
             000.*        -                                       •

            DtliCe•or.witexig:ppntwatbrAviN*40.11,sp„pflipy realoppor • .                    •
            • •            0.00.!400020,401,411.0*:::#400.0.00l- t.O.W1000044§,it:00340.4.10**
             to:Seitirn 5i provided lInt any, such Lkn.hliu1      only
                                                                   .wiuniber       the,asset sLibject to such lcasc..or.
             acquired with Ilie.P.meet34$.4004040:400IRFirAPOPPOP4
                                                                   101k;11140#4.0:;0*(i4P4§09W,,
            ‘1 0:et1 4%!011MYROOVINItiAl'i           '• •   s:  •' • • •            • •
                                                                                                                (A). the
                              1d4i110:i.i4,y.r0064.100.14q9.t:i911popio:013w4Pr00,4000mmkOrilx
                                                                                              .::
            t ntëred 'into with custom*I ,th Lim encLimbeling ru'nnahie customary initial deposits and
            margin deppsItkanalpi.Alailieral4en ,444#04.,..0.40f:9-.4190 14.p.0:#990:.o.
                                                                                         F.1,1Ki
                                                                                      01:404004*.'40,0,01.0 1.4,,
                                                                        1:fbeing contested in.f°°,9 faith not

            liatlf
                 )0:1;
                               tvent.o11)0011-r).4 (jj)i9py p00,p -aa0/44:40n.a.)t
                                                                        •           • • suring
                                                                                        •      wiy settlement of
                           leases.                          iitililleenaeii.,itintia to others in the ordinary coursc
            of business whIeh 4o in.4.-.s. s:prprtny 41.0.0.4*KsPV

                              1,40.4,001.04.1")."0 WOO pf.i.,0.k004:01110-.UCC.,
                                                                               .C40/.0.r

                      0.1):             insuroncoPoliq '410(110 1gmee "i• errQfecpIn                 f4144048 gtibe
                                 '11‘1441eIrlis,
              •    , 1.16.6 ing4 Mi. the., Clow* Dee and renewals And *6.100eements 1.1)enentt,
           Pf04 030i no.44.91y:Lien *9n4: t0.40class91'.-'#00.'PO PPY.00 *. ;09.,1:-4PIL4,4iC4:0:
                      0;*4-40:if

                                                                                      0.1,7.0',•.nr,lieclurity.. agreement.
           AP004Amvr9y0A-AttA5411Atqtoti.,

                                                            .          *WO..        40.Y., ocnit pr 4b,*i                 t.,
           enterall

           "OtlillitA/01040.4000.1*.*.4.1.044:—                        • ••    •        •   •         •
                                                                                                                    • •
                   414il•tirt)tiiAAA::         •.               „...
           VO4:04§Valf,P),..4MOPI)P.
           357§1.34,410‘          •
                        Case 18-12773-BLS                          Doc 8-1           Filed 12/13/18                 Page 35 of 51
FILED: NW YORK COUNTY CLERK 01/03/2018 11:03 AN                                                                                         INDEX NO. 65002 /2018
NYSCEF DOC. NO. 2                                                                                                            RECEIVED NYSCEF: •




                     f.. t ; . 1.0:4iii::4.011)-0;.'4iirtrOiti?Otiiiii CO.i.f4......:
                                                                                    , 0I..0**44.00Y.:0144#0.41Y:i,.-411 .
             fildebte.'dnes,:px(ladio,$?:; .

                     ):: iiii02.t.n4itpgTomoi.at.              p            its     Oe:I.pgroso..:0'4ittjoiji of.:04;00.pitiini* t..
            ##. 11404.0*Ai0.1100414wt . '                                                                            ,
                     0 iiidet40(fpip,$5                  rplaApkvip..nbiiviiloris.itniif6r.:iifiMiiii4Ilii:,.f.4166:,44iiii*.6asii(iis
               .. - .  .  -     •                      • •
            14.100!.. 4005!:rd.11g4...
                                 ,,,.„...„..,,,..„...,           • . •.p.r in •Rno.:0tiiina*.
                                        ,!1Y-1110-.,..:1..P001:105.23.               ..,,, ..••• • p0.1)140
                                                                                                      , ,-. of,•PuSlifle $. . .0.:4g),Iigaiinli$
                                                                                                                 ••. - ..,      •, • ••-,,t., - .•
            :6tUid451.10$, 'Ostf.i.,04tp. avid Iketis0.0 p..fillit listitrill)e littaeatitritg.,-.-:."                        Or tOPPOttvp
                                                         . .                                          .

                                         u1 pi ikIp                 ot 01.4SA

                      (• 4)     Indthiodes..puistandin4:under                            bocumentsi;,

                     04,                            /*444                                 0#04040-AV                  ul th h r%p:qpfir
                                                     ..„..              •
                     (1 0: :Indebtedness                     pursutuit le... toadprs,       ttiittrtivy, obliptins;•,. 1ids leases,
            ptiii.6401hoi.i0, *6.filo 'ilIp1T n'ohg iUon inui r14 in 1h. ou1inai omrs0:014i$I40s.:Ot.
            in TeTeiii.4.it letias of credit,                                 performance bonds or:similar
            104.4004A. P0000:44,11.44*00.4044.t..0%. .

                  4,s
                    '
                    (h)        InOebte4ess'Incurreiiih.:iwectxii'tAilkgation$.topgwythp:Acfprred,purchaseTrite.,.



           PPWK.'9P001Pg;;
                                 , t0.000 ;,.#11*::04„:.q-!,:4#441.
                              ;000                                                                            '
                                                                                             .A.P4.414.0A040,440
            4ifi
                         .100pbkAtiess unce any x]tevet iae i turreu                                      W.L1hden wtive or he4ging.,
            t0404944;0'04*O::.14,t.ttOf.00.414...wnsg:19,4,9:4


                   00.4040.1»4q#71Prop.;4PI.'01.40.P9MNP#141::***Pi.:

                         '3000*490(41.441404i04001.0.i0:*#$.00 4 f,ktt#f*A:#0.4K.1101i.Ogfr)0.4..
           miteiy7:1,603t:'Obifohii46Qe 0r:W:4w                                     160061/104)..•
           40.04 In *TP-0 ,Pt
           )                                                                                    ..
                                               ' • #11r.: .
           t,64.11.souvil     $.0.:903
            140.04,v).2.A
                           Case 18-12773-BLS
FILED: NEW YORK COUNTY CLERK 61/03/2018
                                                                Doc 8-1        Filed 12/13/18           Page 36 of 51
                                                                                            :03 AM)                     INDEX NO. 650026/2018
NYSCEF DOC. NO. 2
                                                                                                               RECEIVED NYSCEF': 01/63/2018




             PrMliltijs        :1:4P1.610;                                                  *IP ,4-40:9)W.NAP.09#
             11010.00.0141Y:*:005:F.'''.00110,MO-ligA041;
                                    iô        th
                                    go$16_01Pr, o4aPts...0•      varaopav111.01404•4:rtAmci         cn1otni          obd•ztiU

                                                              iiiili6,:i•Clisitivtiater..iund...1..efinanoirip mid rTiticeineas

                      (4)           other 1ndbWdrniii:,,I)Pt:*:**INK,40i)ittd
                                                                        rfifilion,
                     .. L . 007.**407                       .0*
                  400 into oiv.if000,.0. ,..:400000.04414iiAa*
            164.h br as peritiiiti;:a.lilidcke•ptipij. ..it:
            4,k i401 .0ii..:0y40040.::.
                                                                                   '44 .g6.0a            • 010)pli14,'•40:

           54.                   **Pt4YP.!441P,'                            •
                 .00 Make uw transfrr of mOnies Or other &seL by way of aii/0041•0410.1tilitlai or
           rcdcmplion in rovect.ot..,40if61',$tiockln any single transaction or geile.s of1011aP
                                                                                                  tINNKept
             4PHOP.04.1Ykli•g#0##50PX*40**110011#4##OAtt,.9.0.00004.0p.x..pp                            •
                        .(4) those macic to I uer;
                      (   4).. tiosolocssary-.1.0,pe!,pi):!..iitnyitiireelyclr ,tiOoptptrppi.**0TxAqnoffst
           iii4-:':Vii0040:47• Al*,
            member of maparnatnti panApr and/or .. gpnotiltiOit)..floti:tratchisepiaxevwi 0Till*.tectAt
           cxpdnAis required li r.041140i 4:.:1PSf#11# 0 #4 00A;Oti.*0 000.0•014
                                                           00 1 41                                    .1.0i4i4?";
           irialiagenient. manager,                                                    4006,.f6oiliiii,•fir
                                kifpremployee lixOtor           of.anyaueh parent entity, iii each:case, to the
                                 i47‘.4•,4800r'0i .or.:01044001, of the:4444 Pt.44.4.9.0.0.0:* Ot/•ilf:Ok.
           kes*Dv0.$.0., „AP.; Ao
                            .„                                                          .      .         . .
                 .     .           thosc-.#ecossary4o pprinli'awOroqtaiviiidirect:prent;Atity"    .19 discharge
                                       yt)14fle qffJ1070W'404Iiabihlis, to OW»
          ;fi*il$096
          •:                                                                       1..1**13114      1411°* ore
                                                                                                 14104:
                                                    • •
                                                          4§" . " •
          ••s isii::01412%..• • •
                       Case 18-12773-BLS                      Doc 8-1                    Filed 12/13/18                Page 37 of 51
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)                                                                                                 650O2/2018
NYSCEF DOC. NO. 2                                                                                                            RECEIVED NYSCEF: 01/0/2018




             a d sother accouning....41nd i ortmg
            "gAliepaAa 2t.g.:-0411b.OÉLIMO:1,~y?4:rbtiUèrillé....C!                  btOA'SA444iicir.resP'ective..$11bAi liatieir.'
                                          •        ••
                             ..
                              , for,w1a:-.Ray •Úansaçlion                     any


                  b dfwiesas tould beobtained Atarin'.1:leng*,
                                            »O'se bèt*iDenpi                                      th t413PartiM And Vlej.r
              ubidirn
                      •       •.   •   ••                                                        .., •   .
                                                                         •,• ....•••••   •                                       •   • V   •t




           '
           OM01:0
                ).


              •
                                                                             •       ... .
                 .              1) .... : Ji!,.y.-4, 4h0.., s1e or lit(   4::*5.,00k4 0k-4tho 15.P.Tre'n '.i,P. .4"
            granis in„..r,44i,,siocuritit';s,61.,. tii i. ,,IkiiMii44, .1?,*.Itik:i1A.O.474i4
                                                                                           . :'. .r.,.61 -ii00.,y)igri.1- iii'.4i'Mritk.
             :tQpIc.ppiktxg,r9M.w>05pw,les•$Ni.p.plaii 4p,proved by,the::Èóand ofDirectors ofany,oÈlasue4 the




            indcmmtls provided on behalf
            :fflgp*O-*,• 1! 1rgi44g9.!opp4. maggc(5,:-cQ41 11:t04.and::hidwenderà ,çon.tractors :tit.antirtlisum,,
            0x
                                                      •      •
                     »~~
                    1,Vig»                                                                   Cr 01,          »t.01'.. t. i00.0i,:hbr101/01j04c,
            in, or pordiü                                                                                                               of any
            È«,s.#0olleefiv.dy,i':fitiv6kne i"61110';Mgm,
                                                 in       fl atLQns o 1¼P44.0.0, $X.P.1.1# 100. #X
            ilistrturmW14.y orf


            wHINg!criMUN14.344u0.0,3
            iA1,0*:01,
                         Case 18-12773-BLS                   Doc 8-1         Filed 12/13/18          Page 38 of 51
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 PA                                                                     INDEX. NO. 650026/2018
NYSCEF DOC. NO. 2
                                                                                                            RECEIVED NYSCEF: 01/0 /2018




                      i4itt,tiMOIlts      )61;i4 wOhjit00:yor Prtili.:1114,440if

              •       AO                                     iban
                                01.14i4.310t1493P11:maturingJip        rnprt,
                                                                           orn Th  one:rAy 11             d4eof ttin.;
                             i)01*.Aq1)o.;ii0:011***6t0APtin#441741 .0*,'IeIii                             floP  Or át
            1,.4(4k. 1-N.ii.)1O:4A*
              . ,            shaw. of any Iropey tnarief1nutiqd Thnd Th i a ii                                          xklyt

                               •.•
                  (1)          fily.olatents                                     vrvf?MPRW

                                       case, 1n the oidvw    otatisw.or11u81190 pr; in 1-.4p'0f4p:giz-,'op.,0:t).(00; Lu the
            extent    neeessoiy   to m aintain the tuhn.ir uwre,0(01001101:9-**
            oy:orgioirionloot5,...oNow.lcuoilo;
                  .         • tnve,sSimpnts!,(1) 000ring on. or volltraetaliy.GT:340*1 to or•,coljimpiotal
                           : •-#:44114-,(11):01V)041..f1600.90410cpyiLM, fL:r10010.001W101.? 9f,:au ipyst.tu4#
                                                40611g*001001 f,.i..6aitiPtiti4;',.t4ib 61 *Or exiP4i6
                                                                                                     .)
                                                                                                      1
            amount ouiuch :Iiivegmentvxceptbytheferms ifierooforns viherwise.pert)**1- :ivtis.sccti94,

                                                                                  ..     ,
                  (W. 100044:     „       .                                                .44itht:N:roi;',i44.10*
                                                                                      lor:40
           rittotes.recoi*Alble.,erising from thel,rarit oftradezreclihn thet#OlOgy.c9pM01):11   44140.;-.

                               t.11!,#f.0.,511:=A!'...q92P151,140•At0:c4.0000,
           ortiection
            6116otiai                         ih the


                                     :,p(leases tOiler iljaw.-101*..1poppjorof other                      iiblig
           0000.4i6g!..1#0040!!#$040040  ,104:0400.**44ii..0
                4446.01 lie                                                            *OW
           each easqtinthetirdinarropursezotbusinesN,.,:
                                               •
                         ..1e#S#0.040..).- iirtOrgotstOt.:**P000,14.4.0.t,W.1101Wagv.4,0410*0.*:40411iik.
           transaction;)                40.40.$4110ii:$44
                  0.4         Invesimenis.:ennsWivit4fip

          160.440iii004:13.
                       0*
                                                                  49i;
           M9J34:2421'
             Case 18-12773-BLS Doc 8-1 Filed 12/13/18 Page 39 of 51
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 All               INDEX                                                                           NO. 65002 /2018
NYSCEF DOC. NO. 2
                                                                                                                         RECEIVED NYSCEF: 01/0 /2018




              laitii*Whig!.:00:41**000.00§.00:00.**::,...A4,14.:Nfit*WV010)90N..g
            •      (n) 1nvetment n nctioiWhh rnterwmpmy'0,01)*.iiiiiik0000:***001
            .0.0.10401Y11.4i1:01,04001-P91;F :PtP.O.i.OMPIPt, •           "":.
                         *tWith#110,40i0:.!ui...A0,40t§.:.#44443*14:40.V.4).**).§::0140.044.13$#A

                1$     WI JtBU               RSS         .     •
                                                                      w.wy.,N#400..                                      klykl**0
             ctitreilthrpmd.uctedtvr::propogpd ia.be.zor)4161&1,40:dis6100..iti :iti6.N.0                         14:k:4346i0
            44041,00*IC • • • .•
                                              .


                            1 ue       haU not 4iall suiThr       ptnnt an Gvaioj O any ot Off..41g9ts
                                             .16:0;ort.70400:1),,
           &l         US1DFCJ.1L                    •
                     lisp toiY.".0r1110-0§1) hdlti by i$suOr.,60ff#0-;.Athe InaJlrncnr Payment is l'eelV41)Y thP
                                                                                    A)$01 consent shall hgiven or
            ifyi(hkcici 14 #-1.c Noteliolae6; sole:..6iscretion,             for lauhio= 6*.tisc              0.1,6;
                                        410...f00.0att8 come 006 and                the- wymm f the IntulJmont

                                                                   ARTICLt VI
                                                             EVENTS OVREVAWE
                     :t8itwit'D.P.OV4P.,0•41'

                      11701,Y4)tllk10191.11-4,evgloviluin :ppcur and be                                              of DelliutrA411..
           he   000.00 tii)4*1000*:..(iii.0*i.40                      fo....p.goko.:44i$ Aolf4N);.,A#0,440,f0.001c,
                            .
                            i
                                                                                                                  —                    .... •
                        tillt44"el.'il°1°4411114e
                                                      .rrtiim11:  ei ti:;
                                                                        iitlita;(1171)11).:':°;f;.4111:;444.1'',7)e:i11:4.01.-1:8I14!6'NP:":
           or ppa3n1ent ot b“:4*)Oii.Aii.i.4.:otitot.'w*.- ;6i,011#6,i,tiot.    ,dr,twqii$09# oftc:1`1q‘tif)*:•:*:.
                                                     due 4.104.1.0ayablo ha$.4ipspkwhethenzi ilaaturAy:,orlt
                                                  -

                     ..6)     (#,:if.W0.0.,01.1411.4001.Vin              Pv.,tr0kit01000fit*                                            in
           A L                4.UQO
                       Case 18-12773-BLS                  Doc 8-1         Filed 12/13/18             Page 40 of 51
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM)                                                                  INDEX NO. 650026/2018
NYSCEF DOC. NO. 2
                                                                                                          RECEIVED NYSCEF: O1/0/2018




            Attiole.11/ (other than 8ections,.4 and:4140so sgo,;40444 001. gpothwCfor.P period .f.
            thirty      kys.fqiioNyipk0:.01jq of()knowIede of t .8,00,061*:01),cer                    :01;t4
                                                                      br (ii) if Issuer,*411 3'4e:fttuil-in the:
             perlurnwif,e.ofany•otillevoveilant4:g001414014.-9P1/0.41'4,Zgr4 (u)             •   t

                                               .                                    Or%ei41.0C.V' •   .                     •
                           tr.1000t.V 0. .&:Of
            404i0)#                                                                4600e. liar a 1-1erif.xl Af.;
            thhly (3p) days,tpliowiTig •!11e.,:earllpr tif,40.:40*10p                                  Nytiftptl,
                                                 •
                               if..any reprcscitation:*        •
            , '‘.(i1)
            cifficrs in any Note Docunien or in Cr any •c i1kaiedeliyei cl pmsuant..t
                                                                                      hçrcto shall prove lo
           lktw. ;'40.11)0.•?#$0404.0.f.tt4i.,,41.0)ii.gt*Mi0,.10iiigi.: •                                    •
                  441              any k1c:4411t i4o1i occur under •ny iiidcjiturc. miorto$5s agreement. or
           instrument..eylcicnoli:kg or Linder which there is at the ime ouisUtndin, any lndcbtedness.i1'the.
           441.06 in or                                                                            million ii*1 thu
                                      to cause, Of.
           4rusiee,ptsgeat*
                           4f:Ntlitptfitueli lridchkdne to ho!fife04t0i to be dui and ji i' thle prioi ti its
                                                                                                           . .-in
                                                           ha.orip.ppireto.tother.#1n,a„411.1C.,011 Sale *.14u40,
           004.1..01)awr.ofcontrol shall have                     •      "
                             .      •
                                                                                                     default in t4.6.,
           which it.is.bound yatich default wrly101vRIOasbly.
                                                                                                       ?stir pr.11y
           Oc!.....#45h*40:1$.:Aq.,..)*.Y4.101A0..412*.-,04#4110001i0140-14001.004,
                               ir*.Nio,400gliJoiitAlkli,ii11)1ef.:4100.6-.: .4440-
          j441.4m.tss:galasfilai, 1 uer
                                                                            ,'   fliri 16z:;61fiii.„.Aiiistiinaiog tinal
                                                    II irltO 01 Uy pt
           1994090,1..440i) ,0:41*rq,.:0010.01...0#1$700;.*P4))
           thereof:.

              OititiO))
          n190000Pin or o1hi irnilar hi of *9..140#90                                       04!:-00.1,101
                                         #.01;f•y•Pr(1**.f*Ai:':0#4.40Aiiii01-;'011.0011#0011P11 40,'Aloo

          part
                                                                                                              004;4
                                                                                                                subleei,
             ,.00','..11spounont forLht lienefi(:ofot,.,•.:: 499.i..,r1#4c0104•   fOprotwiktyrAll composition.or •otilpro
                   e nit or X0P*Itzig
                                                                         ;        •      :
          '357,04:04
          s                •
             Case 18-12773-BLS Doc 8-1 Filed 12/13/18 Page 41 of 51
WILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AMI               INDEX                                                 NO. 650.02. /2018
NYSCEF DOC. NO. 2
                                                                                                          RECEIVED NYSCEF: 01/0/2018




                                                  •     ,
                                    if       provision Of any Note.DuctuncrAs shall 1hr any mast/a (other thanlit
             04*iati .00v)(11,10          }3- 0 tit be*ili(1.10-013*N:104*enfoYckle tt000;16
             js4i."OA* iiiiroinigitivI4690.0*
                                         t erye4

                        actual 0::*090.#01414*                                              Pt      Pvot*
             144kes.sowitio6
             MWtIqp or oplqrprionty (ti1.1hApOt             lo:Permit        icas)
                                                                                 ;stapso ..eqk ...secktpAy,7*.efelkconi,o8,
            *:4001i4t.WAJAI.11th olltitcr +ls or


             ection
             S                     the a rcrd Wises




              j; 4-;:9
                     . pOpp.., ,Aw 00 4Apipcs.,SO.,0:t9 NO.(p,01)e 44e,And.OlyAlp;.,A,.hc,Icupcm,tbko0fai
                                                                                                       .           40"
                                                                                        .                ,sw..0all
            f4tt4WA01                become              P.O.'00i iugctlCr:with 4sP00
                                                              Ofil410,h,                    h . tlio,J44t:ItiO
                                                                        41o4er:this.4
                                                                                   . ,Fetoopi as contemplated
            40*,by rlttc nad pa attlet provided,                                                                        ,
                                                                           if4,004                                      •
            bool.re,004 be'0Y0'11*i:P,g3fable..Vijil144-pmwrittrit0'4emailt.1, protc?..stor nOiCa:Of-any-kio.clior
              3 ?tlicr 0.404.Ofttice
              '                                                                            }'i. ivied k+}+ t11e issuer.
                                                     fi Ilkenth (I5th) day followhv,ffic.ocarrenco.tcoof4r4
              the       f     $014 *."hall h:04.iii0(1.4040,411Y0;`,041140ii.W1044 41-S,*ilibiP.'$001 ;i1.4.00111)044Y
            pin(        iOlOpy                uiedsu0 I sen_t ,Of                   Air* ppittloitot p          ppt math
            ompo...‘               y#14/. q#14#05,,,p:01Oh:F/4pitylssirapcF4-An.M
                                                                              'Jr. tvitoN

                       ViST,P.A.P.PIPIT.:;

           01414 topc,fFILA#                                                    action           801 iii'Mlllty%Pr
               0.0V1.1100$40,14i„.                        9*1001kPOA?.1:0,400*4PY..ANc41001*AS1#Pf0#,
           146i0Olda(ithl0b
           g00.a.,.A)100Y4                                  iovor•901:10.reolipy hi nld of,l.herf?!.eitl6v,Or'40,powcr...
                                                                                              fight         close;vpok
                                                                         .                 OM.410.4
                                                                              .Noithol4or 1n ciorciiin, tlyirlilits
                                                   Wii:ON4y1 Adtg1104iikji.P.49.40.1:410140.,,
                                                              •
           .- 441,opoovrtes6144049.00.113.
             Case 18-12773-BLS Doc 8-1 Filed 12/13/18 Page 42 of 51
FILED: NEW YORK COUNTY CLERK 01/03/2618 11:03 AM]               INDEX                                                              NO. 650026/2018
NYSCEF DOC. NO. 2
                                                                                                               RECEIVED NYSCEF: 01/03/2018




            'hereby or-..11y,tbe llote itput)..1diy holdei
                                                      • • . • iiiOrdOf41411 bOAP•I.Pit,(0. Ally -0,11101',11$1 ..
            .6004:0004141:0.* 4?,c).* 011:104:9404 ;Rt tri0441ty,ty.strtute,ttt pt,t1p,tyggp.,
                                                            An TIct Via.



                   (a)                      .

                                                                      10iV41?Y-,10.ry
                                                                                                       14-iftc*k.
                                                               h   aippi                  imposed,.                 levied tr
            colje40                                                                                                       :014:
                                           I:(00100ii.4:0414441.ei**:t*40 o lit,-.41:0(0&%
           tOttik..41..:16 he                                                                             made net of.: peti
           111444i0b                                                     i"sP                      be deem     Ac1-4091010P
                                                                   :44                          .$11411
                                 to:ii*)1040(16'.0.,00.,iltilti•yittelpt.,ormaiei%codfirtritit1on..01dene:14.j.
           pa anent picmOv.i.ii44!             (Pa s.04 i49,:r
                                                                                            •
                           :If                                                              or gridoIldn•Of withholding.,
           t4x.Nviti)*;                              -40g--(4p                                               I
                                 i0.:fhitt.3.1010,..00.o.*0 4.4 $40).                                          1.040000.'4:,
                                                                                                             execOO.V9rni
           W'..$'9-r            t...aq410,110,10;)*.'Yy4g0100?440;PRO19:
                                                                                                 :ty   issuer as
           P),10#400aollyk                t•
                                                                                  rEtip...iii...any.: :tespe0,.4,5haii   update,
           ilucb tornfor4ertitio**pr:pypmptlyppWto'.,t                yip...AT0.10.#jP,IP
                                                                                                 OiOls14W
                                               cOithalibp..;iAill,..::1.1ie.thpre. .Sate Agreement of and
           4QCOPPYS::PVC4(CO,4.C9"401144101...0#0iO;0.11/Agr,00.414    . .4t bein understoo 0i4,40t.
          tgeota ..inTohneetiod with            SilitiVFgaeiAtiremOut'-inaylietbt;exerezaiAN.11.410ensekttnier
                Agreement
             ts..Agif6eto00:004014400.144iiik**S.**'140100§:;,
                                       51141*,,StAld.A#T.00.0it,,


                                                                44-
          457.0344121
                        Case 18-12773-BLS                  Doc 8-1         Filed 12/13/18              Page 43 of 51
WILED: NEW YORK COUNTY CLERK 01/03/2018 11:03                                                         AM)           • INDEX NO 65002, 120.1.8.
NYSCEF DOC. NO. 2                                                                                               RECEIVED NYSCEF: 01/P /2018




                                                   4m040104.v.tMU)WAIV1 .
             At0.044t                                                                                       amendment OW:
                                                                 #14$011i writing       mid signed by the 1        Ltr4flc1 the
                                              r ""4-W44
                                              '
              o
                t9V4145V9k                                           biku            - 4)41n.***1-1'4t**11C*V(
                                                                                    1"
                                                                                    '

             subsequent such occurrence.
                                                                          I'M,.         4•:r131
                                                                                                                         . .
                                                             Agilg4g IX
                                                             00.R4topv.i.

                                                           RUc c
                                                         mp044*(00
                                                        *
                       .GPVORWCS.TP1;
                       1            i,sw,,
                                              . the ilghts•                                    .144 rspets
             Liy the   hiw   of the State       New .yort wherdn the terms of this Agrceincr4 woo knejoiiit4..
                                                                                             Ni;Pf•t)51::000)1104PO•tiPO!iP4:
            •61i116-.1.14$of oily )010iait50
                                                                                                                        New.
                                                                             • :011,4             •         •
            101', *tite.gg.§(tig:ANts.:AttleNg                                  •
                       o qgpt its ., p;iitrwfso.',xpl*siiy.,4).toyi.44)1.priOniihp:prpviAong:)ic4.c.P..           itorg.0.4be,
            bezicizi of .t.od be binding tpnn und etilorcuible by and ginct, the partie.

               Y"417...4:tig145;40011#1q.,*itIlco00*
            such:41:riNrtroovt an cugizial Noteliolder heieunder The Notduldr0044r:010 910::Ok::,,




           .hprefo:uslh#*ioldiekipi.
           4:00.0*.itt# as 0!Z*1'.#4109Pt#$,Y.:: 1141!tiP410,1.4)4; on Ij thc transfcror.‘9t                       Note4)101

           *.s.ljAyrortieumoduovaos
           479A4tv.14.,
             Case 18-12773-BLS Doc 8-1 Filed 12/13/18 Page 44 of 51
FILED: NEW YORK COUNTY CLERK 01/0312018 ,11:03 ANA              INDEX                                                  NO. 650026/2018
NYSCEF DOC. NQ. 2
                                                                                                      RECEIVED NYSCEF: 01/4/2018




                                   4114 tek                       Apligaiiots   do.t tho•Not..• Doteurnon4. and hhil
              as to                010N 0)141.iztOt§,.
            103. ENITRR A                      MT
                      ThiPAgrAM001:0001P4ibg.,.ttie.Rihibiolioit.to '..th6bthoe NoA,.4.cl1ftio*       3160 iuythct
           100404401.eliii.004.0)6X14.4t$000...4.0.4.1111411**01.3;: 060
                                                                                        t*asfhic IU   rgitiiid.4#tit
                                 .ageemeli.•.btivozonitic.,part)e$                tO .#1.c745116**
                                  "                                                                       .

            NA Ng-11M
              . . .All notices                rtitlier-commurficOpAs*p 11.q,e,widep0,01 be in           414:
           40)sj:W;:0.040.1)tbAiiit.04.11100t9,0 b I tuin1i1 or*)iYOPO
            11411941ittee-00140.0itilvprA;-ervice marked for Pcxt Busine§s Dityrdolitiy     sent In a iefild
            crwetiVe.:1!)!.first class mail, potaga.Trepaia Aridi:*44W 'Av.-0040or çtrii icd satirn receipt
           ,regygsle4)4.0,,,,,,,, ,,,,,,,,

                  #6        If
                                      cl,$.EncptIonat paw

                                                      48211$A
                                   Attepti6Tr.tptalANIoorer
                                   t440)34.;




                                                             94%5 USA
                                   Atienti90
                                   f*c04,k          05P1944:1Q9




                (b.)        t'to ti(4144kki

                                  $41itui.iP:iiii-tilw6r I 1 Nt
                                                          •
                                  1.1"#1,40 1OP7'-.0-9t1PM'
                                      I:Tit:
                                  A 6116W                            - the 1Wit
                                  vAl                                     p
                                     csilliiic:     35]56 0203

          5091344th
             Case 18-12773-BLS Doc 8-1 Filed 12/13/18 Page 45 of 51
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03•AM                INDEX                                                                   NO. 65002 /2018
NYSCEF DOC. NO. 2
                                                                                                                  RECEIVED NYSCEF: 01/0 /2018




                                                                                         b .derntd io1iare.beengivön
                          .4pliyery,                             on         fi on ii)c.:(late3)r .racsimiic,:tonsinissioA,...roccipt
             conlirmcil (i11)..;0.1131004.s"                               y4'y to41               t0q 41.::0*001gilt-.01.00r.
             service, if m,1ked fot.-400,:. 4                             !v iRl.;].Pusulo5:140.:a.                     m$il'ig; 0.1.
             nia•ll   .
                                                                                           •

                                               Pi.!74.ows,fin(ig,A1Pg:Agrgem400)411): :•ii0P.040.suolli.OLP9wct.'
                                                   46,11..:1((*.s,k940040.44,*****:11c 4Ayr'o44:40.001:pr.
                     consent 9p411,00)40!A011y kind or 044TP04'..94
                                                                . the PO 917'ille14(401(10.r of azy
            14,04, 40110f*OttiltAki,c104*(,1.*1.0.0
             oy.v.014r14/4.0! OT#04)tslAtlic4,040Y„.i.**0.00 cumulative;m1(1 poraUeniiiive,
            .104 •               MMISTf,f(fP..PPYPNANTg,ANPAPAPPU4711.9",15,;471P.;
                      WARRANTIE   .       •           " •
                                               ,.            .            .„.        ••
                      All 0.Alogot :110A0149(.ogiltoogri                                         t sothat fi corit0i) action or
           *000ORIIP4000i,:,0034:444.01:4:00111, 0
           permiLida ky,tne)14,16it.ovdnattt balJ 041...tiff .6.1..,,el*::PUOtrgniiiilt.suchdefault It,:;ndainn:'.in).
                                                                                                    In                 •
           rcprcs lations And warranties berunder shU 1..)pfirm;Independent.groci-.;00 that if.Aparti6ular.
           2vor04:044 1) at                       0.
                                        fp!t....3.0.R..i.y..p..0.,.    ,-41.-9FA.:t5..040, of isrepresentation and warranty.
             "
            10: iii6iiikkAtgbliatidAttifiNkktiltiWitAtf
                                                       ih'             eemot.            iti,M4110.01140 P. U..g1300:(Fg*Ie;
            141114t4                            .9*                       1 urn                       ti11:4fiV:.,*).:Jr40.01041‘
            or Impaired theretw.




                                        811alf., :par
                                        :01(4401.0:4 41.10
                                                                      the.10.4411160ii-,,411.**S4141e atid documented out
           ofpnckeilegal     ts4Pn and :.VQ)crseR Wourrea;bribt)..:146telitildef
                                    041.)0,1*0.0;000.4.10)0 in itigY;44W4t,-#14q1.4.0),II44494 R5g4:11
                                                                         -27
            46 421,24m44545.m"
           -1.99t304.21
                           Case 18-12773-BLS             Doc 8-1       Filed 12/13/18       Page 46 of 51
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 AM) •                                                   INDEX Na. '650026/2018
NYSCEF DOC. NO. 2
                                                                                                RECEIVED NYSCEF: 01/03/2018




                           VIOP4 09.444.Ttt)...: .0. ..4.0,5#00,A0..:*).41040.,,11.00.0,'
                                                                        . .
                   (b) issuci also arccs'Ito ti i)ur •          61dortatift n I 'and'Amyl lent
           .114,..0000--;: k.fat,10040100goog,.49.44, •
                                         it'JO r err foflo t4
           00;iillIQI*ppliTarrIeRC4C440kaiver,or.:upn writ with*       vly140.p
                             '
           il064.iiel1i:ecivukfl)ookOt:fiti*S*tees,100.:041404101 ,;i941F41714.hP410:01iRii10174q The
            pmftiv41$0.‘,.01;4044#:1?0:400;*)..,:,P. 0104•010g...ii*ii1:440000•:-.0f:upoomi.lAwiporoott:
            isth*4.14,„nr,ropletly..oviiiitibip,6y.reAsori                        40;040Pr':*t600*Y.
            poo** p#00,
                    oigiigo#0610'Ai1 oidoo:
                                      .R. Onspivency..0 koilaltpli..w..proceeding;
           Vrin110:Voili4v4         oPY,
                                                    ficsAy oi by atiiyof:6P otherVoi:9.R4MPOPIP;,:0
                                                                                      .             0.,
                                                              At',.14**01 0g0h.OftiOt #0001#0.!;:Or.
           o• thonvh) 4rrrnt 4 ut f oi In conrn,dllon with this hiOatt04 ityetosp-„...4viN
           l)ocunients,()in pioeuing, preserving, coIIcthng leasing, elIm&, taking possession o, or

           00404 (1..i. .104ii....10,6t.0*Iitkf.:44Si seLtrIty interest rn aiiy of thc Co1latral,4ir41$'Whit
           rihis.6tid6:,:iit)y:NrikOoplinjer.its..frp*ccor:deppeAviih.,itip ttnns therprA

                                              40kti14.+VOlf obligations under, 1hi ecIion s1iall not
                                                        ti(1*MsorOittilt
           or the transactions coii.emplat ithOribtor the documents 414.1 gp•p;p10,::?0w.ost:::49.1§,Ap.
           P4.)mi;c4iO4..*orgV*..P140:001.00V9A.TP5,40,0%.




          VgJMOV4s.r7i,k
          45796442k
                       Case 18-12773-BLS             Doc 8-1        Filed 12/13/18         Page 47 of 51
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03                                                              TNOEX 'NO:. 65002 /2018
                                              AM]
NYSCEF DOC. NO. 2
                                                                                                  .RECEIVED NYSCEF:. 01/d/2018




            10:5L JVIOSIKTION
                      Each DT:the parties hereto

            any:noiionAn,:prtnveclipg:.grkinpout of prolatitivo this AsFeprappt.3rAiriX,P.r(lie othef•Nte.
            Documents to i•k1.11.0 ii is a piis or to whot heiwlit ii 14)0.1*g4i
            01agrees
               )
                     Atou gill clainm in fespeot ofany such !Ic.tion:or.proceetiinslrniy1)e      and 44(01144:iii
                   401)..,New 140*:'. 10VPOPt,*4,..,-c0:1))041i0J.,.:o40m0001)410 b. ias in such United Stute.
            17odetift,46tigi.;,
            proceeding s lI he ionclusive ao4.siwiv,enfooted in
                                                                          otiheOligisjio(lom-11.$1i10"11 '1141iih6i
            00Y.-,11411* 1114t41400000*Vk4q1*, 00:W-Y,-.000',01'.'.rtt000041g,-..t!400$9I;1:4**10#0,1g: iii
                 Ofibi4ii Vc,te Dt.ii*rAti.h.),1/X0,W*4
                   (1)     Each ol Lje parties   hereto irrevocably and
            k)40#
                                                                  ot.of,0:ip.1.4001 o i,.1.11;Si.0*07i.0:04*
            xi)! other *ne0Oannents to which it is a party in:.npyV,103.Ntw         St1c or United States
            Pc4P.4.::40))1140titVA*v York, New York                     palates hereto hereby Im#Y,P(4),Y
                                                   1$1,104
            maintenance ortuch.aocion or.prozociiing ilyoursouit.00Lut

            10.410, WMVCR OF JURY TRiAL
                   ti8Lefi
            RIGHI 10 TRIAL 1W 11)12V 174 iiNV,4ctio11,‘TR.00.43.x..        oR.
                                                  1010!,•PR:017:3ER31115FIA11401NO
                                                 liTs:pik Tog APPPINIS:. 01 ANY PAK IV iN THE
           .N.tta):14110.f4 .4.41)MTINITgTRATION,PERFORMAildifjkliNkilitlitfit4T


           ototop.opo pgly.44:grp„4-40tp,bec.cnul4ered in.ognstruin,&-his4firOcmcat
           10,11,...C9IJ.Tg.TWOMX.§.'
                   This.                                           , r counterparts 6614414*A6kilii11.0:.
                                                          .i4.0iiMsot.ti                             •
           gtity:•:0001.0.411.10.:0411..10,..0*010
                                           -     ,                     of     101#64*.lball cpiistitute one
           I1$01.4m011,;                                         •



           vgiowyoutsmottom
           317.900.1
                        Case 18-12773-BLS                            Doc 8-1            Filed 12/13/18            Page 48 of 51
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03                                                               Am)                INDEX NO. 650026/2018
NYSCEF DOC. NO. 2
                                                                                                                      RECEIVED NYSCEF: 01/0 /2018




                       AttOgi4UNC.4 RBC01,14SgTO.nCVMTY4
                             4,,,••
                                    •   •.1
                                         . • I....,   •   ..•,,...   ....       .                     •,
                                                                                                           ‘...            .




                                          not lx u idei L. n obligation to ni U \hdl any aS tS iii tävor 9)..,the
                        *00.1g A 1Yihate oz iin other pu tylar.4000119;
            Di oilier          00414,000100R,.1*040.4gfogilit                                 #1,bo,o4ygro
                                                                        owol                       oi..-;46,i)).1*. 19 he
                         -   ..cetkiAk4406iiii0i;ofoffip004114:;060ti                0140zor
            us       uty       its,:or...pxemites- its:40,hti:A'.istitt4t-4#14,.:;psit:.. ..pikyplo(pcp4).T10%0 th
            pr990012sit                                       *1!OPYoir
            i A*;•.0*00i.'i1 .it.:0..etioitti
                                  .       q,*t       i4iA10.10'•4
                                                               *04040.•:be•.(0414*ii:Ii..•4 •
                                  harirtuttay Jaw, state or federal .10A,                          thii
           tp:#4q',0?€tOpi ii uih ricoefy Li Ibhl1gtiofl oi part thucof wuginalI intcdcu ti 4:,*0.4:40:,
                        payitiokitinaitorsitegniptsOc:or:stiolycniiircement:ir,sopithad Apt o                       oned

                                                       Atql-PLA:10    •
                        gf..113P',$ANTAVIONS,Arit..0 WitAltitNtitS OF                                       .tettdujiii:.
                      Aiiiinniief.443n4tmemeAt,i0 issuer                                                   4110)twVEqp:434tpp.,.:.the
           fP,POrq4                                                                                   400            the (iuur4ntoT
             :.fogPONA 4.101*4tit...1)614f;•:::
           40'                                                       •      •       •
                                   Alt*:
                      *fOr c.N910,;0i 504*111*          .
                                            of                     ibr pwpase Of 7nvc.StmL'nl. and ii hits no
           intention-(&settiogIsu.oh...sc9tnifics in s di trihuion
                                                                   JR violation oF 410:1P)

          !..U. VO,AAPIS.T.08TION
                     140ii:)01dpr aqknowletlgos                                                     will-001 be
           rcgistcnn vi cua ItTY)0kitlip...iiiic.i''9. f$00;g440,3100.;000Pr..6.0:§0Akri1:0:**o..404otoffi it6
           tecufltics Jaws, in   N11i)604,,OOP LIlt Iruth iuid                              he NkOOridON4rmsolitotons.arid.,


                  -
                                                               iiiStOliitiiijnenijn.ASSOilandlitokiintrastognntl.
          the securities that it`.1tas•requesioit.., aprthop:hock,40.004 mejL.:1:09t441itxp**pi.vly:.:,:#04.1,14,001,,
          iAtc#0.400p 0,00.0tsy 0:-i:01,01WP.;10.:;j3:40j04140,0.0A




          V400004*
                       '
                         Case 18-12773-BLS                 Doc 8-1                 Filed 12/13/18        Page 49 of 51
FILED: NEW YORK COUNTY CLERK                                41/03/2018 11:03 AN4                                           INDEX NO. 650.02,/2018
NYSCEF DOC. NO. 2
                                                                                                                  RECEIVED.NYSCEF: 01/0 /2018




            1 ot $0110.$.1100.10
                     ii)04i..044 ..9                               •IenowlOge,!nd•;,0*Pel'ierice.:In,in ne3 .:aiiid~fiiusir►e~s
                             '1)6" it 4E:'••48      '
                                 fi
                                      •                      •
                                                 •VAlutitp„.4110
                                        • . .) ,;es:5           44FF.,          .4irill;4*tYP011.0,P1,14.F,Mr.rmt'm
                    omplttt .' 1014$'



                                                   OWV,A1,11N1'. .17,11,1g.f),:•!T.A.AMP

                                                                      • •.
                    11940 -AdviVOOI:1*Ars:I•441)0;t ,                                                       (0,      ..   Ii



            rubs. m d i Meltontheartunder, nd ttn}..istiCctssoi to such                               400,
                                                                                                         0
                                                                                                                                       •
                                                                                                          . shall -:bc„Acemecl.,:to
                                                                                                           404°0
                                                                                                               . *             -44Y




                                                             1:14,P                   3).f'1110:4
                                                                 ure isj)      ,       "•
                                                                                                                   /rAtlYi      .41.
            V04140.1 elf, it . ,:o).11rt00 b4,Prijk`k'igni01.F9R*1                                  i*son.....00Fsc12
                                                                                                         .,           shall Oa,
            00000 .(0....,g4Ati91'
                                                           04)6. nii400146..iit.W. poi,*
            whether       ti:1))0440                     'Pt' • ",.securities,'Inemlier*I1 5'1121'114'l'Y'c°11t1"4:1w
                           ,       ; . .• .            •           .. : • ,. is ,••
                    '!•40046:iir                                               ier
                        .get
           (mutation P3'..,.i;01:10::18(04§04'
           ,i,ast i1741140..oi..‘othotokis.i iny 10:1441i4i40 'fif!11.0,-1, 0AtOpf****101           )
                                                                                                              on
                             Amppf                           .:'l'A,4.)i).6p0iutitt.;!s)111i1 nut InOude.iiilipy.
                                                                             :Oa*
                     .#)P.iv.oitc-Pk0110.J44:Kofiix 41§pF1 tictit444740 oypasi410,:reoivailles;and
               If! .0110441-, i.1K011*,01406.00*0"..§tt4)0C0g§....44.-0.!,#0... ak As Ogg
           re.LviAle llitancttig transr ctinh, X.0):4001i1O4
           #040*P;i.r4140:41$-ffiq,-.1*'41,o.rA)t.01.P                        "4ild0 '11)4. P9"0001011 with
                                                                               Ovillo4104:01tmarket
                                                             " t1#.s
                   `Board of Directors' 11 e: .             hr-sok4 9 009rd Ail                  tqUiVEtient-




           ,v,velLriowpmawdalo,tion
           3$151;141.1!2N..
                            Case 18-12773-BLS                     Doc 8-1            Filed 12/13/18                Page 50 of 51
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03 All                                                                            •          INDEX NO. 650026/2018
NYSCEF DOC. NO. 2                                                                                                           RECEIVED NYSCEF: 01/13/2018




                         4.11uslitesA            p)or:aco.tly:(iaS1)
             f!!%                                                                                                                 :Vt.:V*0k
                p uI
                         ..      , .. . .„...
                        qttlapital §tio W*0114::44)1.             • --.
                                                                     ..'          ,ipm.
                                                                            :-.41 ii-
                                                                       . .:9ft                ),
                                                                                      ...lit-f(ti    a am- (b)
                                                                                                  ,iii              :.J11.the;ca,,c,-
                                                                                                                  ••'                   pf,A4:.
                                                                                                                             ..
           ..it;s:**)41)0ili':(i.f:'?.b. li`ii)ioX-'411 :an 4nd all *44.4.,,410rosilli; )5.40Ii ipa16.11.§,i', i..igh( .."             .."  .."....
                                                                                                                                ::•4',.?.ii0.16,:.
            .: •014i$i•,'..0044:006,ot:.i343014.
              interests.tw't161114:gpFgat,.. ...f iii.)4,,.
                                                                 fttil;.:066kfis in thF'vacf•'4••.#)1.EFillIP!011P.I.N1k9g0140,
                                                                .:.ig.itlxiii .41#1::-.!).M.140cj...i0k'440'.':(0.04:0.0'ils*kiillki#0,:.
             i11)0*4;:':(0)::'01.4:::.ii1)..ki,:lti1.. „`..  4:11 74•00)f•ti.*t*..tigro,,,#),.4.-.,VI'0611t fti.$6.t. '1 .3*i5-0.i0..
             shah. of hit priifitsiind,10iiia'„)..;;or.4iitiiiiiiion$.,nr.Ase.typkiilicisAtitk:PL7r4(41 mi 440.:,41)Z.M94.,
           Id. I warrants;i0itipr:. pp0018i0.1jtwoi94Ac,;:4py•::p.*•.9,0$og;. .. . • • . . .
                                                                                                    .            . . • :.. .            .     • ••
                                         4i n,:cotitir::Ai*O                                                  410:
                                                                      tiiio.lher,:ft con ,(other,litan iectiv     .ownqd
           solvidiary) or                                                          JPg-1:::0'.:(0000, 000414.: all or
           -•g01)si441.0i.Y:40            l 11 i..•80**#:00..
                                                                                          In..a4y•sucit eve140g§)!E.4404,
            illmsactiOn                                                     .
                                                                         1 0.
                                   'whit1.1)4.10Y Oillc:'.gktt**iiliTVNP1.    #19#011:;t4•11A0 0.,.•:4111k,00)!i4;s•1.4•i;01',
            0)8,*110
                                                                     ‘,Sio*•,•6t.11141..;41§•iteri4ts:Mic case in t          is   &nn       ted
           into,ovexFhanoil

           4jaik4040iiil...4i0..t1i4i1 iiliijthi1,-Y,'ijr.0
                                                          , .iiiNO:Ottioac:
                                                            -               orlhesuP47.4.111gviiransf6reg''corPor4091
           Inimealate1 **•640:10.1)*cti91k,.:PF.•40.;tW                                        0'.111;;OMPOc(i00 ith
                                                                 0. 004.100044::004$s..0.:t/11104.1.,.14:4600pgi).0t,o' the
                                                                                                  dispose 4411•in.spii*Lantiidixid


             Person (other than the Tcsuer ox i chully owned siiL xdiary of the Tccuei) I or purxises of this
                                                                               , ,p4it*.40#0x010.i'kfi.F...::+044tx0:0,:or
           .•(Irtrtjtion,i itne,icon 'T;otirig •St.ock=•.?.-.4414 :1§smp.tpori ,                                                                  •
           tho Aootjrf#41iPg.•*A0.140 Lneieof o vote:JAY
            V)iróctpis.of

                                                       - ". • • ..•   • ,                     ••.
                        sift Eljnie,
                                   :mei,ms.Itte4nic on hicl all condfli j,s $0.1,boi:P10.43t.kt
           Itliktiot!*
                     •1 01 ,410000#4,04,.419)::.k.:t460'4404..

                                                          .of ittC:as:amended,and any applicable4100,1
           and regulations,Thereunder,,,41,pd,Agy,Fnpmr....49 040 Wity14N ttl)0 or rFgpatiPro'!.: Any
           eecOrP110;:•1)0tOn tO 0 1t001'.4:•#.000.111.                            deemed to
            WY coi'resptiiidiiigprovtsiOisoflldute.•Iaw.

                   •               irleans'                                                              $.4.010100' 0:040.M. (o the
                        401 ,00tAi0P34.4*•11.e.00:0:',.                               •             •                 • ••                  •
           Wgit,:P•54 • • .,(.1apla.,.114010:,
             Case 18-12773-BLS Doc 8-1 Filed 12/13/18 Page 51 of 51
FILED: NEW YORK COUNTY CLERK 01/03/2018 11:03. Ad               INDEX                                                              NO. 65002•/2018
NYSCEF DOC. NO. 2
                                                                                                               RECEIVER NYSCEF: 01/0:/2018




                                                                          11.941e$e4:11.4)ii:1,5.,
                    'Iicüi.1teuariüOpiens                       v4rIce                         J'.6r,ijorroweti inonenv.we.t.if
                      J7.4.;44,ip44e4te                 .       ••       s.
                                                                  $tiféK))a.                       eiieee9i,.,i44
                                                                        .04,4iseriigni2:ibr.hc.-;be4eittroi•9:440%
                  14(44,-ed1:;ti4W.i.9:4 :..:# ,.4KA*:1 -M11.j. ilee Aet.4, #tjjg.e4gdt'gielpii#1ü dOmteelYtiew,..
            ild                5..iüte;s.,w';.'i.$: •



                                                                                     .90h9.4eri:emsy..0gargnioror tue üf:
           'belei :$!hel4"ifi4 .A»)•.w4k.11 014:441**A..#4;(4
                                                           .
                                !dr
           eigersim oten>7.ebt                              twieffy seb;d.:                             .trurn.4tnyeersOnituit..
           is pe                                                 4.44         ee'r
                                                             • • •.:        s Al4Qt.

                                       äAstli;....»aiii:Ntitiodieä..edie:1114( ':.i• i411ft.f$910QQ!9        4.V.•
                                                                                                          ,Y44.;4.
                                Itype,t3> !inkg:-:P4t-e                                      fr",ga4.'ilent.ßnd
           zeenßgei.     94.4.4 444.TrigTeW4e e49.01:                                 404::Peet.    ..ei90:40A
           -gemuhtbankie
                                 Agreeeje,,e, 41.eteeehg,p47414 ,eteleel$4te
                    "C; nee"                                            oemeile:egeee!,
           -into ,bythe 0.uanantorsinlaofof
                                                               P4,1Weer941x, 7.99. 44:0
           44404iiiMia....illei4iitted.,eogii&';,040,451e:".4.
                                                   44:einiii.A4-Ai.liesiiidi#ft-tai •
              iissuacessurs.end.per.milled
                   .,. _i#4t4:itetii7esg4i          ley          4»9g4§;                                   44)ef01)9,e,
                                                               reg,j.1: 11044eii'.11#,`4«•44Q3
           pAze x4:pericltrerserVices,-;.tgiket                                  eiet.iekihied
           ii.4sWe«.4giliji0iäi.i.iiwith.iyee4,4 xii a4ies!                                                                  z
                    ilobogtutes                                                                          ene.41:
          :WeteenT1816344149:01103
                           •
